    Case 20-03041            Doc 308         Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                              Document Page 1 of 72

       FILED & JUDGMENT ENTERED
              Steven T. Salata


                 August 23 2021


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                         _____________________________
                                                                                                  J. Craig Whitley
                                                                                           United States Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

    In re
                                                                  Chapter 11
                                         1
    ALDRICH PUMP LLC, et al.,
                                                                  No. 20-30608 (JCW)
                     Debtors,
                                                                  (Jointly Administered)

    ALDRICH PUMP LLC AND MURRAY
    BOILDER LLC,
                                                                  Adversary Proceeding
                     Plaintiffs,
                                                                  No. 20-03041 (JCW)
            v.

    THOSE PARTIES TO ACTIONS LISTED
    ON APPENDIX A TO COMPLAINT and
    JOHN AND JANE DOES 1-1000.

                     Defendants.


      FINDINGS OF FACT AND CONCLUSIONS OF LAW REGARDING ORDER: (I)
     DECLARING THAT THE AUTOMATIC STAY APPLIES TO CERTAIN ACTIONS
    AGAINST NON-DEBTORS, (II) PRELIMINARILY ENJOINING SUCH ACTIONS, AND
       (III) GRANTING IN PART DENYING IN PART THE MOTION TO COMEPL



1
 The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow in
parentheses): Aldrich Pump LLC (2290) and Murray Boiler LLC (0679). The Debtors' address is 800-E Beaty Street,
Davidson, North Carolina 28036.


                                                             1
 Case 20-03041        Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43           Desc Main
                                      Document Page 2 of 72




I.     PROCEDURAL BACKGROUND

               1.      The Debtor’s predecessors are respectively, the former Trane Technologies

Company LLC, successor by merger to Ingersoll-Rand Company (a former New Jersey

corporation) (collectively, "Old IRNJ"), and the former Trane U.S. Inc. ("Old Trane"). These

entities and their subsidiary companies were global manufacturers of climate control products for

buildings, homes, and transportation.

               2.      On May 1, 2020, Old IRNJ and Old Trane utilized a provision under Texas

law to undergo divisional mergers. Old IRNJ divided itself into two companies: Trane

Technologies Company LLC (“New TTC”) and Aldrich, LLC (“Aldrich”). Old Trane similarly

divided itself into two companies: Trane U.S. Inc. (“New Trane”) and Murray Boiler LLC

(“Murray”).

               3.      New TTC and New Trane are almost mirror images of Old IRNJ and Old

Trane: fully operating companies that retained all of their predecessor’s employees, the bulk of

their assets and business operations, and all of their non-asbestos creditors. The other new entities,

Aldrich and Murray, are quite different. The merger allocated to them no employees, no operations,

and relatively few assets. However, in one respect the mergers were quite generous with Aldrich

and Murray. The two new companies were allocated 100% of their respective predecessor’s

considerable asbestos liabilities.

               4.      Seven weeks later, on June 18, 2020 (the "Petition Date"), Aldrich and

Murray (together, the "Debtors") filed voluntary chapter 11 petitions (together, these "Chapter 11

Cases") in this bankruptcy court, and the complaint initiating this Adversary Proceeding.

               5.      The complaint in turn was accompanied by a motion for a temporary

restraining order, a preliminary injunction, and a request for declaratory relief (that the automatic



                                                  2
    Case 20-03041        Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                        Document Page 3 of 72



stay in 11 U.S.C. § 362 applied to such actions) (the “PI Motion”) [Adv. Pro. Dkt. 2]. Through the

PI Motion, the Debtors seek an indefinite, nationwide preliminary injunction that would protect the

parties defined by the Debtors as “Protected Parties” from litigation involving any claim

attributable to the Debtors’ newly acquired asbestos liabilities. These non-debtor “Protected

Parties” are 204 affiliates of the Debtors (“Non-Debtor Affiliates”), including TTC and New

Trane, 15 unaffiliated entities that allegedly hold asbestos-related indemnification rights against

the Debtors under prepetition sale and divestiture agreements (“Indemnified Parties”) and 182

insurance companies (“Insurers” and collectively, the "Protected Parties").2

                 6.       On June 22, 2020, certain asbestos personal injury claimants filed

objections to the Debtors' request for a temporary restraining order [Adv. Pro. Dkts. 17, 18, 20].

On that same day, an emergency hearing was held, and on June 25, 2020, the Court entered the

Temporary Restraining Order [Adv. Pro. Dkt. 26] (the "TRO") to preserve the then-existing status

quo. The TRO ran through and including July 6, 2020. Following a second hearing held on July 6,

2020, the TRO was extended through July 23, 2020 [Adv. Pro. Dkt. 51].

                 7.       On July 15, 2020, a hearing was held to consider, among other things, the

entry of an order that provided for a preliminary injunction through the date of a full hearing on

the Motion. On July 23, 2020, the Court entered an agreed order [Adv. Pro. Dkt. 58] in a form

negotiated by the Debtors and the Official Committee of Asbestos Personal Injury Claimants (the

"ACC"), which order continued the injunction imposed by the TRO pending a future hearing on the

merits of the Motion.




2
 The Protected Parties are identified on Appendix B to the Motion, as revised [Adv. Pro. Dkt. 21] ("Revised
Appendix B").



                                                        3
    Case 20-03041        Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                         Document Page 4 of 72



                  8.       After the appointments of the ACC              and      the      Future      Claimants'

Representative (the "FCR") as well as counsel therefor, the ACC, the FCR, the Debtors, and the

Non-Debtor Affiliates engaged in extensive discovery in this Adversary Proceeding.

                  9.       On December 31, 2020, New TTC and New Trane filed a joint response in

support of the PI Motion [Adv. Pro. Dkt. 84] (the "TTC/New Trane Initial Response").

                  10.      On January 25, 2021, Aldrich and Murray filed the Debtors’ Motion for

Partial Summary Judgment That All Actions Against the Protected Parties to Recover

Aldrich/Murray Asbestos Claims Are Automatically Stayed by Section 362 of the Bankruptcy Code

[Adv. Pro. Dkt. 90] (the “Summary Judgment Motion”).

                  11.      On February 8, 2021, Joseph W. Grier, III, the FCR, joined the Summary

Judgment Motion [Adv. Pro. Dkt. 105]. On March 19, 2021, the FCR filed his initial submission

in support of the PI Motion [Adv. Pro. Dkt. 129] (the "FCR's Initial Submission").3

                  12.      On March 24, 2021 the ACC filed its Motion of the Official Committee of

Asbestos Personal Injury Claimants to Compel the Debtors and Non-Debtor Affiliates to (I)

Provide Testimony Regarding Certain Matters and (II) Produce Certain Withheld Documents

[Adv. Pro. Dkt. 141] (the “Motion to Compel”).

                  13.      On April 2, 2021 the ACC filed its opposition [Adv. Pro. Dkt. 151] (the

"ACC Objection") to the PI Motion and declaratory relief and then on April 19, 2021, and after

the close of fact depositions, a supplemental memorandum in opposition [Adv. Pro. Dkt. 179] (the

"Supplemental ACC Objection") to the two Motions.




3
  The FCR’s support of the Debtors’ motions distinguishes this asbestos bankruptcy case from two similar pending
cases in this District, Bestwall, and DBMP. In those cases, the FCR’s oppose the preliminary injunction, as well as
the bankruptcy case.



                                                         4
    Case 20-03041         Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                          Document Page 5 of 72



                  14.      On April 14, 2021 the Debtors filed The Debtors' Objection to Official

Committee of Asbestos Personal Injury Claimants' Motion to Compel [Adv. Pro. Dkt. 173] and the

Non-Debtor Affiliates filed the Non-Debtor Affiliates' Objection to the Official Committee of

Asbestos Personal Injury Claimants' Motion to Compel [Adv. Pro. Dkt. 176].

                  15.      On April 23, 2021, the Debtors, New TTC/New Trane and the FCR, filed

replies in response to both the ACC Objection and the Supplemental ACC Objection: [Adv.

Pro. Dkt. 187] (the "FCR's Reply"); [Adv. Pro. Dkt. 188] (the "Debtors' Reply"); and [Adv. Pro.

Dkt. 193] (the "New TTC/New Trane Reply").

                  16.      The Motions were heard together upon a consolidated evidentiary record.

Due to the COVID-19 Pandemic, and by consent, the hearing was conducted remotely via

Microsoft Teams from May 5 through May 7, 2021 (the "Hearing"). The Court heard (a) opening

statements from the Debtors, the ACC, and the FCR; (b) live testimony from Allan Tananbaum

(Chief Legal Officer and Secretary for each Debtor), Amy Roeder (Chief Financial Officer,

Treasurer, and Member of the Board of Managers for each Debtor), and Chris Kuehn (Senior Vice-

President, Chief Financial Officer and Board Member of New TTC and Vice-President of New

Trane) and three expert witnesses, Laureen M. Ryan of Alvarez & Marsal and Dr. Charles H.

Mullin of Bates White for the Debtors, and Matthew Diaz of FTI Consulting, Inc. for the ACC;4 and

(c) closing arguments from the Debtors, the ACC, and the FCR. Subject to reservations of

evidentiary objections, the Court received proffers of the parties' evidence, including deposition

designations and the parties' exhibits.




4
  The parties stipulated to, and the Court accepted, the qualifications of each of these witnesses to provide
testimony as expert witnesses.




                                                           5
 Case 20-03041        Doc 308   Filed 08/23/21 Entered 08/23/21 10:38:43            Desc Main
                                 Document Page 6 of 72



               17.    On June 10, 2021, the parties filed an Evidentiary Stipulation that detailed

their agreement on the admission into evidence of the testimony proffered at the Hearing,

whether elicited live during the Hearing or submitted through deposition designations or the

proffered exhibits.

               18.    The Court has reviewed and considered the Motions, Responses, Replies,

and all related briefing papers filed in connection with the Motions; the Court has reviewed and

considered the testimonial and documentary evidence proffered at or in connection with the

Hearing, and the Court has heard and considered the arguments of counsel presented during the

Hearing.


       Holding: By virtue of the Texas merger statutes, the asbestos claims of Old IRNJ and Old

Trane that the ACC and the individual asbestos claimants would like to pursue in the tort system

as against the Protected Parties, primarily New TTC and New Trane, are presently claims owed

by Aldrich and/or Murray and no other party. Thus, they are subject to the automatic stay under

Bankruptcy Code Sections 362(a)(1) and/or Section 105.

       Due to the apparent negative effects of the Divisional Merger (and these ensuing

bankruptcy filings) on the legal rights of Asbestos Claimants, that Merger and its allocations

may constitute avoidable fraudulent transfers and/or be subject to attack under remedial

creditor doctrines like alter ego and successor liability. If so, New TTC and New Trane

could eventually be held responsible for Old IRNJ and Old Trane’s asbestos liabilities, in

whole or in part.

       However, the aforementioned apparent injuries are not specific to individual creditors

but are instead “general” injuries—as to Aldrich/Murray as well as their respective asbestos

claimants. With the Debtors in chapter 11, if such remedial actions lie, these causes are: (a)



                                               6
    Case 20-03041           Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                 Desc Main
                                            Document Page 7 of 72



bankruptcy estate property under Section 541 and/or (b) avoidance actions that, under the

Fourth Circuit’s “first crack” doctrine, must be asserted by a bankruptcy trustee, and not

individual creditors. Thus, the causes of action by which the Divisional Merger might be

contested—and through which claims might be asserted against the Protected Parties—are

bankruptcy estate property under Section 541, and also subject to the automatic stay,

particularly Section 362(a)(3). Additionally, the Debtors’ insurance coverage is estate

property and protected by the automatic stay.

           Essentially, what the Representatives seek by their opposition to the Preliminary

Injunction is an end to this Chapter 11 Case. This is problematic because (1) there is no

pending motion to dismiss, and (2) as Judge Beyer’s recent Bestwall decision reflects, due

to the Fourth Circuit’s exacting Carolin standard, dismissal of a chapter 11 case—even one

potentially filed in bad faith—is difficult to obtain in the early stages of the bankruptcy case.5

           Because dismissal is not directly obtainable at this point in the proceeding, nor may

it be had through indirect means—as by asserting Aldrich/Murray Asbestos Claims against

the Protected Parties and by permitting individual creditors to assert estate causes of action

for their sole benefit, as would occur if the preliminary injunction were to be denied.

           At present, we have two pending chapter 11 reorganization cases.6 Given the

potentially deleterious effects of the Divisional Merger on asbestos claimants, the necessity

of the Debtors reaching agreement on a Section 524(g) Plan and trust with a supermajority

of the asbestos claimants, and the need to establish “good faith” at confirmation, these

reorganization attempts may or may not bear fruit. However, under controlling Circuit

precedent, Aldrich/Murray are entitled to try to reorganize and to persuade the asbestos


5
    In re Bestwall LLC, 605 B.R. at 48-51 (citing Carolin Corp., 886 F.2d at 700-01).
6
    These cases are jointly administered, and hereinafter are treated as a single reorganization.



                                                             7
 Case 20-03041       Doc 308     Filed 08/23/21 Entered 08/23/21 10:38:43           Desc Main
                                  Document Page 8 of 72



claimants to join them in a Section 524(g) plan. Clearly, reorganization will be impossible

without the benefit of the automatic stay and the preliminary injunction.

       The lingering Motion to Compel filed by the ACC seeks to obtain both testimony and

written materials created and used by the Debtors during their Board of Managers meetings. The

Debtors and Non-Debtor Affiliates objected to the Motion to Compel and made privilege

assertions. Though many of these matters appear to in fact be privileged, the Debtors proceeded to

testify about these topics to their advantage. However, the attorney client and work product

privileges may not be used by the Debtors as both a ‘shield and sword.’ In lieu of this, the Court

will ignore the testimony and look to the documentary evidence and the implications of the Debtors

actions.

       Accordingly, and without endorsing the prepetition actions of Old IRNJ, Old Trane,

Aldrich and/or Murray, this Court concludes: (1) on undisputed determinative facts and as a

matter of law, the Section 362(a) automatic stay applies to these actions such that the

Summary Judgment motion should be GRANTED, (2) the Preliminary Injunction Motion

should also be GRANTED, and the injunction maintained while this case proceeds, and (3) the

ACC’s Motion to Compel is GRANTED in part, DENIED in part.

       To that end, and pursuant to Rule 52 of the Federal Rules of Civil Procedure, made

applicable to these proceedings by Rules 7052 and 9014 of the Federal Rules of Bankruptcy

Procedure, enters the following Findings of Fact and Conclusions of Law in connection with that

determination:




                                                8
    Case 20-03041        Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                      Desc Main
                                         Document Page 9 of 72



    II.    FINDINGS OF FACT7

      A.     The Parties and the Request for Relief

                  19.      The Plaintiffs in this Adversary Proceeding are Debtors Aldrich and

Murray, North Carolina limited liability companies and debtors in possession in the Chapter 11

Cases. Aldrich and Murray are at present indirect subsidiaries of Trane Technologies plc (“Trane

plc”). Trane plc is a publicly traded company with numerous subsidiaries and is a global

manufacturer of residential and commercial climate products.

                  20.      The U.S. headquarters of Trane, New TTC, New Trane, and these Debtors

are located in Davidson, North Carolina.8

                  21.      The Defendants are those parties listed on Appendix A to the PI Motion

and John and Jane Does 1-1000 ( collectively, the “Defendants”). The Defendants listed on

Appendix A are named plaintiffs in the asbestos-related lawsuits against one or both of the Debtors

(or for which either Debtor is responsible), who sought to hold, or may seek to hold, the Protected

Parties liable for Aldrich/Murray Asbestos Claims. John and Jane Does 1-1000 are prospective

plaintiffs who may, at any time while the Chapter 11 Cases are pending, seek to hold the Protected

Parties liable for Aldrich/Murray Asbestos Claims.

                  22.      The Protected Parties are those parties identified in Revised Appendix B9,

along with Old IRNJ and Old Trane.10 In addition to Old IRNJ and Old Trane, Revised Appendix

B identifies as Protected Parties: (A) the Non-Debtor Affiliates, including New TTC and New

Trane, all of which are corporate affiliates of the Debtors, to whom the Debtors owe various



7
  To the extent any of the following findings of fact constitute conclusions of law, they are adopted and treated as
such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted and treated
as such.
8
  Hr'g Tr. 89:6-10, May 5, 2021.
9
  ACC Ex. 47.
10
   Neither of which currently exists.



                                                          9
     Case 20-03041      Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                      Document Page 10 of 72



indemnity obligations, detailed in paragraphs 33 and 60 of Revised Appendix B; (B) entities to

which Aldrich's or Murray's predecessors divested businesses, in many cases in the distant past, in

connection with which divestitures, those predecessors contractually agreed to indemnify and

defend the purchasers of the divested businesses on account of asbestos liabilities relating to

products manufactured pre-divestiture (now, Aldrich/Murray Asbestos Claims), or otherwise

agreed to be responsible for any such liability (the “Indemnified Parties”)11; and (C) insurers that

issued legacy insurance coverage for Aldrich/Murray Asbestos Claims (the "Insurers")12.

                 23.      "Aldrich/Murray Asbestos Claims" are asbestos-related claims against

either Debtor, including all claims relating to asbestos or asbestos-containing materials asserted

against, or that could have been asserted against, Old IRNJ or Old Trane. Aldrich/Murray Asbestos

Claims include asbestos personal injury claims and other asbestos-related claims allocated to,

respectively, Aldrich from Old IRNJ or Murray from Old Trane, in the corporate restructurings

that Old IRNJ and Old Trane each completed on May 1, 2020 (together, and as further described

below, the "2020 Corporate Restructuring").13

                 24.      In these Chapter 11 Cases, the Debtors have stated an intention to “finally

and fairly”14 resolve all Aldrich/Murray Asbestos Claims through the consummation of a plan of

reorganization that includes the establishment of a trust under section 524(g) of title 11 of the United

States Code (the “Bankruptcy Code”).15

                 25.      In this Adversary Proceeding, the Debtors seek, pursuant to sections 105

and 362 of the Bankruptcy Code, an order prohibiting the Defendants from continuing or



11
   See Hr'g Tr. 123:10-125:2, May 5, 2021
12
   See Hr'g Tr. 125:3-126:17, May 5, 2021
13
   The Aldrich/Murray Asbestos Claims do not include asbestos-related claims for which the exclusive remedy is
provided under workers' compensation statutes and similar laws.
14
   Adv. Pro. Dkt. 2 at p. 3.
15
   See Hr'g Tr. 135:9-12, 199:7-12, May 5, 2021.



                                                       10
     Case 20-03041      Doc 308      Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                     Document Page 11 of 72



commencing against any of the Protected Parties any action or claim asserting, on any theory of

liability (whether direct, derivative, joint and several, successor liability, vicarious liability,

fraudulent or voidable transfer or conveyance, alter ego, or otherwise), any Aldrich/Murray

Asbestos Claim.

                26.      In addition, the Debtors seek a declaration, pursuant to sections 362(a)(1)

and 362(a)(3) of the Bankruptcy Code, that the automatic stay applies to the filing and continued

prosecution of Aldrich/Murray Asbestos Claims. Partial summary judgment is sought on this issue.

                27.      The FRC supports the Debtors’ motions. However, the ACC is dismissive

of the Debtors’ avowed good intentions and objects. Given the prepetition Corporate

Restructuring, the Divisional Merger, and the decision to have two of the resulting entities carry

all of Old IRNJ and Old Trane’s asbestos liabilities into bankruptcy, the ACC views these cases

as a gross abuse of chapter 11. Further, and according to the ACC, the Injunction Motion is simply

the last of several intentional actions by the Trane entities to isolate asbestos claimants and to

impair their rights.

      B.    Corporate History

                28.      Ingersoll Rock Drill Company opened its doors in 1871 and eventually took

the name Ingersoll-Sargent Drill Company. Merging with Rand Drill Company in 1905, the

resulting entity—Ingersoll-Rand—became a global provider of industrial equipment and

technology. As part of its business, Ingersoll-Rand historically produced pumps and compressors

that used asbestos-containing products such as gaskets and packing bought from suppliers.16

                29.      In 2002, Old IRNJ engaged in a transaction in which the company’s ultimate

parent, Ingersoll-Rand plc (“IR plc”), incorporated in Bermuda. In June 2008, IR plc acquired


16
  See Informational Brief of Aldrich Pump LLC and Murray Boiler LLC, at 9, 3:20-bk-30608, Dkt. No. 5
(“Informational Brief”).



                                                     11
     Case 20-03041       Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43      Desc Main
                                        Document Page 12 of 72



HVAC supplier Trane U.S. Inc. (formerly known as American Standard Companies, Inc.)—i.e.,

the former Trane—as well as the additional asbestos liabilities stemming from former Trane’s

asbestos-containing boilers and HVAC components.17

      C.     The Debtors’ Relevant Products and Asbestos Litigation History

                 30.      Old IRNJ and Old Trane did not mine or use asbestos in manufacturing

products.18 Rather, the Debtors’ predecessors made industrial equipment that, in some instances,

incorporated certain asbestos-containing components manufactured and designed by third

parties.19

                 31.      As a general matter, asbestos-related claims brought against Old

IRNJ/Aldrich typically relate to exposure to asbestos from sealing products (i.e., gaskets and some

packing) incorporated into Old IRNJ pumps and compressors.20 Generally, the asbestos used in

such sealing product components was the chrysotile form of asbestos and was encapsulated.21 Old

IRNJ largely eliminated the use of asbestos-containing components by the mid-1980s.22

                 32.      Asbestos-related claims brought against Old Trane/Murray typically relate

to climate control, or HVAC equipment, some railroad equipment, and some boiler equipment.23

Again, these claims largely concern gaskets incorporated into Old Trane equipment.24 In addition,

limited claims have been asserted against Old Trane on account of boilers manufactured in the

1950s and prior thereto that were jacketed externally with asbestos-containing products.25 Similar




17
   Id. at 11.
18
   Hr'g Tr. 92:8-93:23, May 5, 2021.
19
   Hr'g Tr. 91:24-93:23, May 5, 2021.
20
   Hr'g Tr. 92:8-17, May 5, 2021.
21
   Id.
22
   Hr'g Tr. 92:18-22, May 5, 2021.
23
   Hr'g Tr. 92:24-93:15, May 5, 2021.
24
   Hr'g Tr. 93:4-11, May 5, 2021.
25
   Hr'g Tr. 93:12-15, May 5, 2021.



                                                   12
     Case 20-03041       Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43     Desc Main
                                        Document Page 13 of 72



to Old IRNJ, Old Trane largely eliminated asbestos-containing components from its equipment

products by the mid-1980s.26

                  33.      Old IRNJ and Old Trane were served with their first asbestos complaints

in the 1980s.27 The scope and magnitude of the asbestos litigation against Old IRNJ and Old Trane

(and most recently, Aldrich and Murray), has grown over time, particularly the volume of

mesothelioma claims, which drive the companies’ indemnity costs.28 Together, Old IRNJ and Old

Trane paid less than $4 million to settle mesothelioma claims in the tort system from the mid-

1980s through 2000.29

                  34.      However, as the primary asbestos manufacturers, commonly known as the

“Big Dusties,” began to file for bankruptcy protection in the early 2000s, the number of claims

filed against Old IRNJ and Old Trane increased dramatically.30 By the late 2000s, over 2,500

mesothelioma claims were asserted against the Old IRNJ and Old Trane, annually.31 Inclusive of

claims involving lung cancer and other diseases, approximately 5,000 asbestos-related claims

were asserted annually against Old IRNJ and Old Trane from 2015 to 2019.32

                  35.      During that period, Old IRNJ and Old Trane spent nearly $100 million

annually to defend and resolve asbestos claims.33 In total, Old IRNJ and Old Trane have paid

nearly $2 billion in asbestos-related indemnity and defense costs.34




26
   Hr'g Tr. 93:18-23, May 5, 2021.
27
   Hr'g Tr. 94:2-5, May 5, 2021.
28
   Hr'g Tr. 94:2-95:4, May 5, 2021.
29
   Hr'g Tr. 94:11-18, May 5, 2021.
30
   See Hr'g Tr. 94:19, May 5, 2021; Debtors' Ex. 8 at 1-2.
31
   Debtors' Ex. 8 at 1-2.
32
   See Debtors' Ex. 8 at 1-2; Hr'g Tr. 94:19-22, May 5, 2021.
33
   Debtors' Ex. 9 at 3; Hr'g Tr. 94:23-95:2, 99:16-20, May 5, 2021.
34
   Hr'g Tr. 99:21-100:4, May 5, 2021.



                                                         13
     Case 20-03041       Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43         Desc Main
                                        Document Page 14 of 72



                  36.      As of July 31, 2020, nearly 90,000 asbestos-related claims were pending

against Old IRNJ and Old Trane (or the Debtors) in jurisdictions throughout the United States.35

Nearly 50,000 of the claims are on active dockets.36 As of December 31, 2019, IR plc has projected

the current and future asbestos liabilities of Old IRNJ and Old Trane to be at least $547 million.37

                  37.      Absent these bankruptcy filings, it is likely that thousands of additional

claims would have been filed against Aldridge/Murray, New TTC/New Trane, and the Other

Affiliates for decades to come.38

                  38.      While defending against asbestos suits in the tort system, Old IRNJ and Old

Trane used insurance receivables, including those received under settlements or certain “coverage-

in-place” agreements, to fund or offset the defense and indemnity costs of their asbestos

liabilities.39 IR plc tracked the net annual “earnings” and “losses” related to asbestos liabilities by

totaling the asbestos insurance receivables in a given year and subtracting the amounts it paid in

asbestos defense and indemnity costs.40 According to this metric, IR plc suffered net losses related

to resolving asbestos claims of $11.9 million in 2017 and $56.5 million in 2018.41 However, in

2019, settlements were reached with several insurance carriers related to asbestos claims. As a

result, in 2019, IR plc saw net earnings of over $68 million related to asbestos liabilities.42

                  39.      Despite the insurance recoveries, IR plc still projected those asbestos

liabilities would substantially exceed probable future insurance recoveries. In fact, at the end of




35
   See Debtors' Ex. 11 at 3; Hr'g Tr. 100:9-101:7, May 5, 2021.
36
   Debtors' Ex. 11 at 3.
37
   ACC Ex. 271, at F-46.
38
   Hr'g Tr. 103:14-104:2, May 5, 2021.
39
   Id. at F-46.
40
   Id.
41
   Id. at F-47.
42
   Id.



                                                         14
     Case 20-03041        Doc 308         Filed 08/23/21 Entered 08/23/21 10:38:43                        Desc Main
                                          Document Page 15 of 72



2019, IR plc projected that the current and future asbestos liabilities of Old IRNJ and Old Trane

would surpass their total projected insurance recoveries by almost $240 million.43

      D.      The “Reverse Morris Trust” Transaction

                  40.       On February 29, 2020, IR plc completed a spin-off of its industrial division in

a “Reverse Morris Trust” transaction (“RMT Transaction”) with Gardner Denver Inc. (“Gardner

Denver”). Gardner Denver gave a combination of cash and stock to Ingersoll-Rand in exchange

for the latter’s industrial division.44 Ingersoll-Rand then distributed the Gardner Denver stock to

IR plc,45 giving IR plc a controlling equity interest in Gardner Denver.46 Gardner Denver changed

its name to Ingersoll Rand Inc. on March 1, 2020, and IR plc changed its name to Trane plc. Old

IRNJ remained incorporated in New Jersey as a subsidiary of IR plc.

      E.      Project Omega and the 2020 Corporate Restructuring

                  41.       Seeking a less expensive way of dealing with their asbestos liabilities, in

2020, Old IRNJ and Old Trane engaged in a series of transactions described herein (collectively

the “2020 Corporate Restructuring”), which led to the creation of Aldrich and Murray and their

Chapter 11 Cases.

                  42.       The 2020 Corporate Reorganization employed a series of transactions,

including a Texas state law divisional merger (“Divisional Merger”), whereby substantially all of

the operating assets of Old IRNJ and Old Trane were first separated from the asbestos liabilities,

and then the special purpose entities holding those liabilities, Aldrich and Murray, filed for




43
   Id. at F-46 (showing “total asbestos related liabilities” of $547 million and “total asset[s] for probable asbestos-
related insurance recoveries” of $304 million).
44
   ACC Ex. 209, at 19.
45
   Id.
46
   Id.




                                                            15
     Case 20-03041     Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                 Desc Main
                                     Document Page 16 of 72



bankruptcy. The planning and implementation of the 2020 Corporate Restructuring was kept

confidential and, within Old IRNJ and Old Trane, bore the codename “Project Omega.”

                43.      The genesis of Project Omega has been attributed to the general counsel of

IR plc, Evan Turtz,47 who is currently general counsel of Trane plc, the Debtors’ ultimate parent

holding company.48 After Turtz became Old IRNJ’s general counsel on April 4, 2019,49 he

received and read a brief filed in Bestwall, another asbestos manufacturer chapter 11 case pending

in this judicial district. Turtz thought a bankruptcy resolution for the asbestos claims against Old

IRNJ and Old Trane “would potentially be interesting.”50 Shortly thereafter, in the spring of 2019,

Turtz contacted the Jones Day bankruptcy team,51 and Project Omega was launched.52

                44.      Work on Project Omega began around June of 2019.53 Jones Day was

brought in at the early stages to assist with the project.54 Project Omega was an attorney-created

and implemented strategy.

                45.      Project Omega was also a secret endeavor. Before employees could work

on Project Omega, they were required to sign nondisclosure agreements to keep the project

confidential, even within the Trane organization.55 The number of employees privy to Project

Omega was initially limited and relatively small—initially as few as seven people, four of whom

were in-house counsel56—but grew as Project Omega took shape and required the involvement of

additional personnel.57

47
   Regnery Dep. 118:21-119:9, Mar. 12, 2021; Tananbaum Dep. 140:9-17.
48
   Turtz Dep. 21:15-22:4, Apr. 5, 2021.
49
   Id. at 23:16-22
50
   Id. at 57:6-14.
51
   Id. at 54:22-55:7; 57:24-58:2; 66:11-16.
52
   See Tananbaum Dep. 139:2-8.
53
   Id.; Hr’g Tr. 105:1-4, May 5, 2021 (Tananbaum Direct).
54
   Tananbaum Dep. 140:18-141:11; Pittard Dep. 39:21-40:12, Mar. 17, 2021.
55
   Tananbaum Dep. 161:13-162:8; Majocha Dep. 39:16-21, Mar. 18, 2021; Daudelin Dep. 138:4-7, Mar. 9, 2021;
Roeder Dep. 63:20-23, Mar. 16, 2021.
56
   ACC Ex. 134, at TRANE_00014443; ACC Ex. 190.
57
   Tananbaum Dep. 149:7-151:6.



                                                     16
     Case 20-03041        Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                         Document Page 17 of 72



                  46.      Although knowledge of the project was kept to a relatively small number of

employees, Project Omega had the attention and involvement of executives at the “highest levels

of the organization,” including the chief executive officer of IR plc (now Trane plc), Michael

Lamach.58 As time progressed, meetings among Project Omega team members took place with

increasing frequency and included weekly “all hands” team meetings chaired by Old IRNJ’s

general counsel.59 At all of these meetings (or at least the significant ones) both in-house lawyers

and outside counsel were present.60

                  47.      The Debtors suggest that the goal of Project Omega was to evaluate whether

a final resolution of the asbestos liabilities of Old IRNJ and Old Trane could be obtained through a

bankruptcy filing. Old IRNJ and Old Trane never entertained a bankruptcy filing for themselves

and all of their subsidiaries and affiliates (the “Trane Enterprise”). This was a profitable going

concern whose assets significantly outweighed its combined operating and asbestos liabilities. For

such an enterprise, a bankruptcy filing would have serious negative consequences.61

                  48.      Rather, the idea was a subsidiary with limited assets but all of the asbestos

liabilities would be formed and would file bankruptcy. That entity could then seek Section 524(g)

injunctive relief shielding the Trane Enterprise from Old IRNJ/Old Trane’s asbestos liabilities.

This strategy had been previously employed in the Bestwall and DBMP bankruptcy cases filed in

this judicial district. In each of these cases, the Debtor corporation was represented by the Jones

Day law firm.


58
   Brown Dep. 61:15-21; 132:14-133:20, Apr. 1, 2021; Turtz Dep. 145:24-146:15; 198:18-199:4.
59
   Tananbaum Dep. 149:7-151:6; Hr’g Tr. 153:2-13, May 5, 2021 (Tananbaum Cross-Exam).
60
   Tananbaum Dep. 149:7-151:6; Hr’g Tr. 153:2-155:9, May 5, 2021 (Tananbaum Cross-Exam).
61
   See Hr'g Tr. 240:4-254:16, May 6, 2021 (According to Ms. Ryan, subjecting the entirety of Old IRNJ and Old
Trane to chapter 11 filings would have increased costs and risks such as disrupting the ability to get licenses and
effectively compete with other bidders for contracts due to the potential reputational damage regarding their
financial soundness. Additionally, employees could be concerned with wages and future employment, some could
go to competitors, shareholders could file lawsuits, creditors could shorten their credit terms and increase the cost of
doing business, and customers could have concern about Trane’s ability to service their products etc.)



                                                          17
     Case 20-03041       Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                        Document Page 18 of 72



                  49.      According to Aldrich and Murray, such a filing was just one of several

options to deal with these asbestos liabilities.62

                  50.      The weight of the evidence, however, reflects that a bankruptcy filing by a

spinoff of the Trane Enterprise was the sole objective of Project Omega. For example, Turtz said

he was not aware of any Project Omega “workflow stream document” pertaining to any non-

bankruptcy “options.”63 Meanwhile, Project Omega team members expected and planned for a

long-term bankruptcy prior to the 2020 Corporate Restructuring, which they estimated would last

for five or more years.64 Project Omega team members emailed each other and “hit the data

information jackpot” regarding the Bestwall chapter 11 case.65 They also circulated standard

bankruptcy forms to one another that would have to be completed and filed after the chapter 11

filings.66 And, long before the Petition Date, Project Omega team members explicitly discussed

plans to merge the Debtors’ operating subsidiaries, 200 Park and ClimateLabs, back into New TTC

and New Trane after the Debtors’ bankruptcies concluded.67

                  51.      Ultimately, the boards of Old IRNJ and Old Trane determined to move

forward with the 2020 Corporate Restructuring. This was effectuated between April 30 and May 1,

2020, through a series of transactions, including two divisional mergers under Chapter 10,

Subchapter A of the Texas Business Organizations Code (the "TBOC").




62
   Tananbaum 30(b)(6) Dep. 252:3-12; 253:15-254:7; See Debtors' Exs. 20, 22-25; Hr'g Tr. 115:23-118:21, 194:6-21,
May 5,
2021.
63
   Turtz Dep. 127:25-129:2.
64
   ACC Ex. 18, at TRANE_00006711 (stating on December 4, 2019, that bankruptcy was estimated to last 2 to 5
years); ACC Ex. 192, at TRANE_00014949 (stating on March 5, 2020, that the Debtors expected to stay in
bankruptcy for 5 to 8 years). Moreover, a number of the intercompany agreements have initial terms of five years,
which supports the idea that the Debtors had planned for a multi-year bankruptcy. ACC Ex. 89, at
DEBTORS_00001650 (five-year initial term); ACC Ex. 90, at DEBTORS_00003330 (same).
65
   ACC Ex. 52; Hr’g Tr. 211:18-20, May 5, 2021 (Roeder Cross-Exam).
66
   ACC Ex. 7; Hr’g Tr. 210:17-211:1, May 5, 2021 (Roeder Cross-Exam).
67
   ACC Ex. 18, at TRANE_00006711; ACC Ex. 192, at TRANE_00014949; Kuehn Dep. 239:15-241:16.



                                                         18
     Case 20-03041      Doc 308    Filed 08/23/21 Entered 08/23/21 10:38:43              Desc Main
                                   Document Page 19 of 72



      F.    Implementing the Corporate Restructuring

                  52.   Old IRNJ and Old Trane took advantage of a corporate restructuring

procedure under Texas law to put all of their asbestos liabilities into two companies, Aldrich and

Murray, and virtually all of their assets and all of their non-asbestos liabilities, into two other

companies, New TTC and New Trane. On March 26, 2020, Old IRNJ reserved the name Aldrich

Pump LLC in North Carolina.68

                  53.   On April 30, 2020, the direct parent company of Old IRNJ incorporated

Trane Technologies HoldCo Inc. (“TT HoldCo”) in Delaware and contributed its stock in Old

IRNJ to TT HoldCo.69 TT HoldCo, in turn, formed TTC as a Texas limited liability company.70

The next day, May 1, 2020, Old IRNJ, the holder of substantial asbestos liabilities, was merged

into TTC, leaving TTC as the surviving company.71 For clarity, we will still refer to this resulting

entity as Old IRNJ.

             i.    The Old IRNJ Divisional Merger

                  54.   That same day, Old IRNJ effected a divisional merger under Texas law,

resulting in the dissolution of Old IRNJ and the formation of New TTC and Aldrich as Texas

limited liability companies wholly owned by TT HoldCo.72

                  55.   Under the Old IRNJ Plan of Divisional Merger, New TTC received 99% of

Old IRNJ’s assets, while the remaining 1% of the assets were allocated to Aldrich.73 Specifically,

Aldrich received $26.2 million in cash, all equity interests in 200 Park, and rights to Old IRNJ’s


68
   N.C. Application to Reserve a Business Entity Name for Aldrich Pump LLC, available at
https://www.sosnc.gov/online_services/search/Business_Registration_Results (Mar. 28, 2021).
69
   ACC Ex. 245, at DEBTORS_00002488; ACC Ex. 279; Suppl. Decl. of Allan Tananbaum Supp. Debtors’ Compl.
¶ 8, ECF No. 91 (“Tananbaum Supp. Decl.”).
70
   Tananbaum Supp. Decl. ¶ 8.
71
   Id.; ACC Ex. 280, at DEBTORS_00001708.
72
   ACC Ex. 25 (“Aldrich Plan of Divisional Merger”); Tananbaum Supp. Decl. ¶ 9; ACC Ex. 281, at
DEBTORS_00002410.
73
   Hr’g Tr. 396:11-18, May 6, 2021 (Diaz Direct).



                                                  19
     Case 20-03041       Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 20 of 72



asbestos-related insurance coverage.74 Apart from its equity interest in the 200 Park subsidiary,

Aldrich received no operating business.75 The Old IRNJ Plan of Divisional Merger allocated all of

Old IRNJ’s asbestos liabilities to Aldrich and also required Aldrich to indemnify New TTC and

all other non-debtor affiliates against, and hold them harmless from, “all Losses” related to those

liabilities.76

                 56.      Later that same day, May 1, 2020, New TTC converted to a Delaware

limited liability company,77 and Aldrich converted to a North Carolina limited liability company.78

All told, New TTC and Aldrich were Texas entities for less than 24 hours.79 Table 1 below depicts,

in condensed form, the organizational structure before and after the 2020 Corporate Restructuring:

Table 1.80




74
   ACC Ex. 147 (Pittard Decl.), ¶ 16.
75
   Id.; Roeder Dep. 45:16-19.
76
   Aldrich Plan of Divisional Merger (ACC Ex. 25) ¶¶ 5, 9(b); Tananbaum Supp. Decl. ¶ 15.
77
   ACC Ex. 282, at DEBTORS_00003133; ACC Ex. 283, at DEBTORS_00003137.
78
   ACC Ex. 284, at DEBTORS_00002969; ACC Ex. 285, at DEBTORS_00002973.
79
   ACC Ex. 284, at DEBTORS_00002969; ACC Ex. 285, at DEBTORS_00002973. ACC Ex. 38, at
DEBTORS_00050589-93 (showing the times for incorporating and reincorporating the entities in the Corporate
Restructuring); Tananbaum Supp. Decl. ¶ 10.
80
   The corporate organizational charts represent a condensed version of the organizational charts marked as ACC Ex.
276.



                                                        20
     Case 20-03041       Doc 308   Filed 08/23/21 Entered 08/23/21 10:38:43              Desc Main
                                   Document Page 21 of 72



             ii.    The Old Trane Divisional Merger

                   57.   Meanwhile, on April 30, 2020, Old Trane formed ClimateLabs as a North

Carolina limited liability company and Murray Boiler Holdings LLC (“Murray Holdings”) as a

Delaware limited liability company.81 In addition, Old Trane’s direct parent, Trane Inc., formed

TUI Holdings Inc. (“TUI Holdings”) as a Delaware corporation and contributed its stock in Trane

to TUI Holdings.82

                   58.   The next day, May 1, 2020, Old Trane converted from a Delaware

corporation to a Texas corporation.83 Old Trane then effected a divisional merger under Texas law,

resulting in the dissolution of Old Trane and the formation of New Trane as a Texas corporation

and Murray as a Texas limited liability company.84 Murray became a wholly owned subsidiary of

Murray Holdings, which in turn is wholly owned by New Trane, which in turn is wholly owned

by TUI Holdings.85

                   59.   Under the Old Trane Plan of Divisional Merger, New Trane received 98% of

Old Trane’s assets, while the remaining 2% of the assets were allocated to Murray.86 Specifically,

Murray received $16.1 million in cash, all equity interests in ClimateLabs, and rights to Old

Trane’s asbestos-related insurance coverage.87 Apart from its ClimateLabs subsidiary, Murray

received no operating business.88 The Old Trane Plan of Divisional Merger allocated all of Old

Trane’s asbestos liabilities to Murray and also required Murray to indemnify New Trane and all

other non-debtor affiliates against, and hold them harmless from, “all Losses” related to those


81
   ACC Ex. 249, at DEBTORS_00003407; ACC Ex. 239, at DEBTORS_00000261.
82
   ACC Ex. 237, at DEBTORS_00000211; ACC Ex. 238, at DEBTORS_00000220; Tananbaum Supp. Decl. ¶ 11.
83
   ACC Ex. 286, at DEBTORS_00000411; ACC Ex. 287, at DEBTORS_00000419..
84
   ACC Ex. 26 (“Murray Plan of Divisional Merger”); ACC Ex. 288, at DEBTORS_00000887; Tananbaum Supp.
Decl. ¶ 12.
85
   ACC Ex. 59.
86
   Hr’g Tr. 394:1-3, May 6, 2021 (Diaz Direct).
87
   ACC Ex. 147 (Pittard Decl.), ¶ 16.
88
   Id.; Tananbaum Dep. 237:23-239:9.



                                                  21
     Case 20-03041       Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 22 of 72



liabilities.89 Later that same day, May 1, 2020, New Trane converted to a Delaware corporation,90

and Murray converted to a North Carolina limited liability company.91 All told, New Trane and

Murray were Texas entities for less than 24 hours.92 Table 2 below depicts, in condensed form, the

organizational structure before and after the 2020 Corporate Restructuring: Table 2.93




                 60.      Thus, in a matter of hours and without notice to any of their asbestos

creditors, Old IRNJ and Old Trane separated virtually all of their business operations, assets, and

employees from their asbestos liabilities, transferring those liabilities to Aldrich and Murray. This

enabled Old IRNJ and Old Trane to achieve their goal of placing their asbestos liabilities in

bankruptcy without the entire Trane Enterprise filing for chapter 11

                 61.      Undertaking such Corporate Restructurings followed almost immediately

by two of the four newly created entities filing bankruptcy is an unorthodox strategy. Other than



89
   Murray Plan of Divisional Merger (ACC Ex. 26) ¶¶ 5, 9(b); Tananbaum Supp. Decl. ¶ 15.
90
   ACC Ex. 290, at DEBTORS_00001493; ACC Ex. 291, at DEBTORS_00001497.
91
   ACC Ex. 289, at DEBTORS_00001340; ACC Ex. 292, at DEBTORS_00001344.
92
   ACC Ex. 43, at DEBTORS_0050597-50603 (showing the times of incorporation and reincorporation of entities
involved in the Corporate Restructuring); Tananbaum Supp. Decl. ¶ 13.
93
   The corporate organizational charts represent a condensed version of the organizational charts marked as ACC Ex.
275.



                                                        22
     Case 20-03041      Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                   Desc Main
                                      Document Page 23 of 72



a few recently filed asbestos bankruptcies (of which four are presently pending in this District),

we are unaware of any precedent or business reason for such a transaction.

                 62.     After the 2020 Corporate Restructuring, New TTC and New Trane, as part

of the Trane Enterprise, continued with the business operations once held by Old IRNJ and Old

Trane. Each is paying its creditors in the ordinary course of business.94

                 63.     While we do not here estimate Old IRNJ/Old Trane’s asbestos liabilities, it

should be noted that their assets greatly exceeded their combined operating and asbestos liabilities.

By contrast, and disregarding the Funding Agreement (described below), Aldrich/Murray’s assets

were not then, and are not now, sufficient to satisfy their liabilities.95

                 64.     Aldrich/Murray and New TTC/New Trane have been frank about what

transpired in the 2020 Corporate Restructuring and, to a certain extent, as to why these actions

were undertaken. Despite the apparent inequities, each steadfastly maintains that the 2020

Corporate Restructuring was designed to ensure that Aldrich/Murray “ha[ve] the same ability to

resolve and pay valid current and future asbestos-related claims and other liabilities as Old

IRNJ and Old Trane had before the restructurings.”96 This assertion is premised upon several

intercompany agreements which were inked in conjunction with the Corporate Restructuring.

      G.    Intercompany Agreements

                 65.     In contemplation of the Divisional Merger, Old IRNJ/Old Trane drafted and

purported to make several agreements as between the yet to be formed Aldrich and New TTC, and

Murray and New Trane, as well as other agreements between their prospective successors and

certain of the Non-Debtor Affiliates. These Agreements were dated “as of” May 1, 2020, the day



94
   Hr’g Tr. 394:19-395:15; 402:19-23, May 6, 2021 (Diaz Direct); see also Kuehn Dep. 237:9-13.
95
   Hr’g Tr. 397:18-23, May 6, 2021 (Diaz Direct)
96
   ACC Ex. 147 (Pittard Decl.) ¶ 17.



                                                      23
     Case 20-03041       Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                       Document Page 24 of 72



of the Texas divisional mergers. These agreements purport to establish the contractual

relationships and obligations as between Old IRNJ and Old Trane’s prospective successors and

the other members of the Trane Enterprise.

                   66.    These Agreements are not “arm’s length” contracts. They were “negotiated”

after the first step of the Corporate Restructuring by the predecessors to the Debtors and their

parents, for application to four companies that did not, at that moment, exist. The parent companies

entered into the following agreements for Aldrich and New TTC, and Murray and New Trane. The

agreements were then assumed, revised, and ratified by Aldrich and New TTC, and Murray and

New Trane, through signatories who held positions with both entities and/or their parent.

                   67.    For example, Aldrich executed the Funding Agreement by signature of its

CFO, Treasurer and Board member Amy Roeder. However, Roeder is employed as a Director of

Finance by New TTC, the Debtor’s counterparty to this agreement. 97

                   68.    As these agreements were between affiliated companies, there was no arm’s

length negotiation over their terms.98 Like the Divisional Merger, their legal enforceability vis a

vis third parties is seriously in doubt.99 That said, the most pertinent agreements are as follows:

              i.    The Funding Agreements

                   69.    Two “Funding Agreements” are at issue: (1) the “Aldrich Funding

Agreement” between New TTC as payor and Aldrich as payee;100 and (2) the “Murray Funding



97
   Hr’g Tr. 185:9-10, May 5, 2021 (Roeder Direct); Roeder Dep. 29:13-18.
98
   Hr’g Tr. 159:5-21-160:11; 160:22-161:13, May 5, 2021 (Tananbaum Direct); Tananbaum Dep. 209:16-24; see
also Daudelin Dep. 253:18-21. In fact, those who authorized the execution of and/or signed the key agreements
arising from the Corporate Restructuring had no understanding at the time of signing what they were signing or what
the purpose was. See Daudelin Dep. 190:19-191:7; 234:11-237:3; 238:19-246:15; 248:19-254:2; see also Kuehn
Dep. 223:4-13 (failing to recall authorizing the execution of a secondment agreement and a services agreement).
99
   Schmoll v. AC and S, Inc., 703 F. Supp. 868, 874 (D. Or. 1988), aff'd, 977 F.2d 499 (9th Cir. 1992) (Disregarding
corporate transactions which while meeting technical legal requirements, were designed with the improper purpose
of escaping asbestos-related liabilities and would not have been undertaken in an arm’s length transaction).
100
    ACC Ex. 13 (“Aldrich Funding Agreement”).



                                                        24
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                       Document Page 25 of 72



Agreement” between New Trane as payor and Murray as payee.101 The Funding Agreements are

essential to the Debtors’ assertion that each “has the same ability to resolve and pay valid current

and future asbestos-related claims and other liabilities as [Old IRNJ] and Old Trane had before the

restructurings.”102 This is so because New TTC and New Trane have committed to giving Aldrich

and Murray, respectively, the necessary money, at the appropriate time.

                 70.      More particularly, the Funding Agreements provide that New TTC and New

Trane will transfer funds to Aldridge and Murry, respectively, to pay any “Permitted Funding

Use.”103 The term “Permitted Funding Use” includes (a) the costs of administering the Debtors’

Chapter 11 Cases, (b) amounts necessary to satisfy each Debtor’s “Asbestos Related Liabilities”

in connection with funding a § 524(g) trust,104 and (c) the Debtors’ indemnification obligations to

New TTC, New Trane, and the other non-debtor affiliates under any agreement provided in the

Plans of Divisional Mergers.105

                 71.      The Funding Agreements are not loans, and they impose no repayment

obligation on the Debtors.106 Nor are they capped.107

                 72.      However, the Funding Agreements are not unconditional promises by New

Trane and New TTC to pay all the Aldrich/Murray Asbestos Claims, either. They are payment

backstops. New Trane and New TTC are obligated to pay the chapter 11 administrative expenses

and the Debtors’ indemnification obligations only if the cash distributions from 200 Park (to


101
    ACC Ex. 86 (“Murray Funding Agreement”).
102
    ACC Ex. 147 (Pittard Decl.) ¶ 17.
103
    Aldrich Funding Agreement (ACC Ex. 13), at DEBTORS_00003821-22 (definition of “Permitted Funding
Use”); Murray Funding Agreement (ACC Ex. 86), at DEBTORS_00004101 (definition of “Permitted Funding
Use”).
104
    TTC and New Trane are also obligated to provide backstop funding to satisfy the Debtors' asbestos-related
liabilities at any time when the Debtors are not debtors in a bankruptcy case.
105
    Aldrich Funding Agreement (ACC Ex. 13), at DEBTORS_00003821-22; Murray Funding Agreement (ACC Ex.
86), at DEBTORS_00004101-02.
106
    See Debtors' Exs. 72, 73; Hr'g Tr. 110:18-21, May 5, 2021; Hr'g Tr. 485:2-8, May 7, 2021.
107
    See Debtors' Exs. 72, 73; Hr'g Tr. 110:1-13, May 5, 2021; Hr'g Tr. 485:2-486:8, 510:10-13, 516:4-7, May 7, 2021.



                                                        25
  Case 20-03041           Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                         Document Page 26 of 72



Aldrich) or ClimateLabs (to Murray) are insufficient to pay those expenses and obligations in

full.108 In addition, New Trane and New TTC are each obligated to fund a § 524(g) trust only if

their respective Debtor’s “other assets are insufficient to fund amounts necessary or appropriate to

satisfy . . . Asbestos Related Liabilities in connection with the funding of such trust.”109 Arguably

Aldrich/Murray would have to spend all of their distributions before they can pay administrative

expenses, and would have to liquidate before they could secure funding for a plan. According to

the Debtors’ own metrics, their assets (without the Funding Agreements) are already insufficient,

as they are less than their asbestos liabilities.110

                  73.      Moreover, the funding commitment is made by New TTC to Aldrich and

by New Trane to Murray, not to asbestos creditors.                       Only the Debtors can enforce these

agreements. And practically, no one can enforce them absent the consent of New TTC/New Trane.

As Aldrich and New TTC are owned by the same corporate parent and Murray is owned by New

Trane, each is subject to the dictates of the parent or sister company against whom enforcement

must be sought. Since the Debtors have no employees of their own and are consigned to borrow

staff from New TTC, under the Funding Agreements, the people who would have to enforce the

agreement against New TTC and/or New Trane are in fact officers and employees of New TTC.

                  74.      Further, the Debtors’ rights and obligations under this Agreement may not

be assigned without the prior written consent of New TTC or New Trane.111 Therefore, arguably

a Creditor’s Plan could not be funded unless New TTC and/or New Trane favor that Plan.


108
     Aldrich Funding Agreement (ACC Ex. 13), at DEBTORS_00003822; Murray Funding Agreement (ACC Ex.
86), at DEBTORS_00004102.
109
     Id.
110
     Hr’g Tr. 397:18-23, May 6, 2021 (Diaz Direct) (“[T]he Aldrich liabilities as disclosed—and as discussed, this is
just the debtors’ numbers, not my point of view—is $315 million of asbestos liabilities, plus $3 million of operating
liabilities. So that’s $318 million of liabilities and their assets are $210 million.”); Id. at 398:20-23 (“Similar to
Aldrich, the assets of Murray, $127 million, if you exclude the funding agreement, are less than the total liabilities of
. . . $194 million.”).
   111
       PI Hr’g Tr. at 157:21-162:4. Aldrich Funding Agreement (ACC Ex. 13) par. 13, at DEBTORS_00003821-22;



                                                           26
 Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                      Document Page 27 of 72



                 75.     Regarding the 2020 Corporate Restructuring, the Divisional Merger, and

these intercompany agreements, the structure of these Debtors is based upon the blueprint first

employed in the Bestwall and DBMP, cases. However, these latest iterations of the Funding

Agreements contain two new features not previously seen.

                 76.     First, the Funding Agreements require, as a precondition to funding a §

524(g) trust, that a confirmed chapter 11 plan provide New TTC or New Trane, as applicable,

“with all the protections of section 524(g) of the Bankruptcy Code.”112 Whether legally New TTC

or New Trane are entitled to such relief is an open question.113 And even if they are, the current

asbestos claimants must by a 75% vote, approve the Plan. Otherwise, these Debtors have no ability

in bankruptcy to pay the asbestos claims assigned to them by the Divisional Merger.

                 77.     Second, the Funding Agreements have “Automatic Termination” provisions

whereby New TTC’s and Trane’s respective funding obligations automatically cease “on the

effective date of a Section 524(g) Plan.”114 Absent further modification which would require the

payors’ consent, the Funding Agreements could never serve as post-effective date “evergreen”

sources of funding that § 524(g) contemplates.

                 78.     When combined with the Funding Agreements’ anti-assignment

provisions,115 these two new provisions call into question whether the Debtors could confirm a

chapter 11 plan that relies on funding provided by the Funding Agreements. And once exclusivity

has ended, these provisions of the Funding Agreements will also impair, if not disable, the ability

and right of other parties-in-interest to propose a competing 524(g) plan.


Murray Funding Agreement (ACC Ex. 86), at DEBTORS_00004101-02.
112
    See definitions of “Section 524(g) Plan” and “Permitted Funding Use, Aldrich Funding Agreement (ACC Ex. 13)
par. 1, at DEBTORS_00003821-22; Murray Funding Agreement (ACC Ex. 86) par. 1, at DEBTORS_00004101-02.
113
    The ACC argues that New TTC and New Trane do not fall within the enumerated categories of Section
524(g)(4)(a)(ii) and are therefore ineligible for injunctive relief.
114
    Aldrich Funding Agreement (ACC Ex. 13) § 2(e); Murray Funding Agreement (ACC Ex. 86) § 2(e).
115
    Aldrich Funding Agreement (ACC Ex. 13) § 13; Murray Funding Agreement (ACC Ex. 86) § 13.



                                                      27
  Case 20-03041        Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                 Desc Main
                                     Document Page 28 of 72



                79.      In sum, while the Funding Agreements may provide funding for a plan, they

will do so only if New TTC and New Trane favor that plan. And that favor is dependent on these

entities receiving permanent injunctive relief from the Aldridge/Murray Asbestos Claims—

whether they are entitled to it or not.

                80.      The Debtors’ abilities to obtain funding and New TTC/New Trane’s

obligations under the Funding Agreements are also dependent on New TTC/New Trane’s

continued viability. While New TTC/New Trane are prosperous corporations, these obligations

are unsecured and not guaranteed by any of the Non-Debtor Affiliates or other Protected Parties.116

Nothing in the Funding Agreements prevent New TTC/New Trane from adding debt that would

be senior in priority to their obligations under their respective Funding Agreements.117 Nothing in

the Funding Agreements requires New TTC/New Trane to provide financial statements to the

Debtors that are audited or contain information at a level that provides details on account balances

and material transactions (e.g., footnotes to financial statements). New TTC/New Trane do not

have to provide payments that “exceed the aggregate amount necessary” for the Debtors to fund

all “Permitted Funding Uses,”118 thus giving New TTC/New Trane unilateral discretion to

determine what is “necessary” and the ability to reduce payments if either disagrees with the use

of funds. And there is no dispute resolution mechanism if a funding request by a Debtor is

denied.119 The Funding Agreements do not prevent New TTC/New Trane from engaging in

additional divisional mergers, and they explicitly allow New TTC/New Trane to engage in

consolidations and mergers, and to transfer “all or substantially all” of their assets.120 And nothing




116
    Tananbaum 30(b)(6) Dep. 111:15-21; 112:6-15.
117
    See id. at 113:4-8.
118
    Aldrich Funding Agreement (ACC Ex. 13) § 2(a); Murray Funding Agreement (ACC Ex. 86) § 2(a).
119
    Hr’g Tr. 300:15-17, May 6, 2021 (Diaz Direct).
120
    Aldrich Funding Agreement (ACC Ex. 13) § 4(b)(i); Murray Funding Agreement (ACC Ex. 86) § 4(b)(i).



                                                     28
  Case 20-03041           Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                        Document Page 29 of 72



in the Funding Agreements limits or prohibits dividends, or other distributions of value, by New

TTC/New Trane TTC to equity holders, potentially including their full value.121

                    81.    In sum, the Funding Agreements are not unconditional promises to pay the

Aldrich/Murray Asbestos Liabilities. They are instead conditional agreements dependent on New

TTC/New Trane’s approval of any reorganization plan and upon New TTC/New Trane’s

continued good financial health.

              ii.    The Support Agreements

                    82.    In connection with the Divisional Mergers, agreements were drawn that

(ostensibly) created indemnification obligations between the new companies. These were: (1) the

Divisional Merger Support Agreement between New TTC and Aldrich (the “Aldrich Support

Agreement”);122 and (2) the Divisional Merger Support Agreement between New Trane and

Murray (the “Murray Support Agreement” and together, the "Support Agreements"). 123

                    83.    Among other things, the Support Agreements require the Debtors to

“indemnify and hold harmless New TTC or New Trane and their respective affiliates (each of

which is an express third party beneficiary . . .) from and against” any “Losses” and “Proceedings”

to which New TTC/New Trane and their respective affiliates “may become subject.”124 Thus, the

new company which received precious few of the old company’s assets—but 100% of that

company’s asbestos liabilities—is charged with indemnifying a sibling (in the case of Aldrich) or



121
    See id. at 223:2-24 (“Q. Are you aware of any limitations in the funding agreement that prevents New Trane
Technologies from sending cash payments to its parent Trane Technologies Holdco Inc.? A. So am I correct that
your question refers to this Aldrich funding agreement that we’re looking at here? Q. Yes, sir. A. No, I’m not aware
of any such limitation Q. Same answer with the Murray funding agreement, there’s no limitations that you’re
aware of on New Trane US Inc.? A. That’s correct, because as I testified, the purpose of the funding agreement was
to give these new entities the same ability to fund that the predecessor entities had, but not to give them enhanced
ability to fund, just the same ability to fund.”).
122
    ACC Ex. 77 (“Aldrich Support Agreement”).
123
    ACC Ex. 211 (“Murray Support Agreement”).
124
    Aldrich Support Agreement (ACC Ex. 77) § 3; Murray Support Agreement (ACC Ex. 211) § 3.



                                                         29
  Case 20-03041           Doc 308         Filed 08/23/21 Entered 08/23/21 10:38:43                        Desc Main
                                          Document Page 30 of 72



parent (in the case of Murray) that bears an almost total resemblance to the old company, from

the old company’s asbestos liabilities.

                   84.      Adding to the irony, these payments could be funded with money borrowed

from the new sibling or parent. If the cash distributions from 200 Park are insufficient to allow

Aldrich to pay its indemnification obligations to New TTC and its affiliates, under the Aldrich

Support Agreement, the Aldrich Funding Agreement provides that New TTC will provide the

funds to Aldrich so that Aldrich, in turn, may indemnify New TTC or any other affiliate.125 A

substantially similar provision appears in the Murray Funding Agreement that enables Murray, in

the event of insufficient cash distributions from ClimateLabs, to receive funding from New Trane

so that Murray may, in turn, indemnify New Trane or any other affiliate.126

                   85.      The Support Agreements’ indemnity provisions, when coupled with the

Funding Agreements, create a potential circular transfer of funds between the Debtors and New

TTC/New Trane. Thus, the Support Agreements are unorthodox transactions with no apparent

business purpose (apart from aiding this bankruptcy case and securing injunctive relief for the

Protected Parties).

               iii.   The Secondment Agreements

                   86.      Intending that Aldrich and Murray would have no employees of their own,

Old IRNJ and Old Trane created Secondment Agreements between the as yet to be formed Aldrich,

125
    Aldrich Funding Agreement (ACC Ex. 13), at DEBTORS_00003822 (clause (f) in the definition of “Permitted
Funding Use”). The Support Agreements differ from the previous iterations seen in Bestwall and DBMP insofar as
the indemnification obligations run not only to the sister affiliates of the Debtors (here, New TTC and New Trane)
but also to their other non-debtor affiliates.
126
    Murray Funding Agreement (ACC Ex. 86), at DEBTORS_00004102 (clause (f) in the definition of “Permitted
Funding Use”); see also Kuehn Dep. 308:14-309:5 (acknowledging the “circularity” of the Funding Agreements:
·“Q. [I]f Trane Technologies Company LLC is the entity being sued for an asbestos claim, it will seek
indemnification from Aldrich Pump, who, if it does not have sufficient funds, will go right back to Trane
Technologies Company LLC for that payment, ·is that correct? . . . A. Yes, that’s my understanding.”); Tananbaum
Dep. 217:20-219:12 (stating that clause (f) includes “a permitted funding use for the debtor seeking funding from its
sister affiliate . . . for the debtor to satisfy an indemnification obligation that it owes to said affiliate” in the event
that a debtor’s funds are insufficient to cover its indemnification obligations).



                                                            30
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43            Desc Main
                                       Document Page 31 of 72



Murray, and New TTC, whereby three of New TTC’s employees would be loaned to the Debtors

to work.127

                 87.      Creating two companies with no employees evidences the fact that Aldrich

and Murray were simply inert vessels designed to carry their predecessors’ asbestos liabilities into

bankruptcy. This lack of employees, but for the handful loaned to the Debtors by New TTC,

appears intended to set up the argument in then contemplated (now present) bankruptcy cases that

a preliminary injunction is necessary to avoid overwhelming the Debtors’ employees.

      H.      Post 2020 Corporate Restructuring, Pre-Bankruptcy

                 88.      Aldrich and Murray’s prepetition activities were limited to managing their

asbestos liabilities, overseeing their equity interests in 200 Park and ClimateLabs, and

significantly, preparing for a bankruptcy filing.

                 89.      As to corporate governance, Aldrich's Board of Managers (the "Aldrich

Board") includes Amy Roeder, Robert Zafari, and Manlio Valdes.128 Murray's Board of

Managers (the "Murray Board" and, together with the Aldrich Board, the "Debtor Boards")

includes Ms. Roeder, Mr. Valdes, and Mr. Dufour.129 Ms. Roeder and Mr. Valdes are employed

by non-debtor Trane affiliates.130 Neither Mr. Zafari nor Mr. Dufour is currently employed by a

Trane company, but each is a retired employee of a Trane Affiliate.131

                 90.      For each of Aldrich and Murray, Mr. Valdes serves as President, Ms.

Roeder serves as Chief Financial Officer and Treasurer, Mr. Tananbaum serves as Chief Legal

Officer and Secretary, and Mr. Pittard serves as Vice President and Chief Restructuring Officer.132



127
    ACC Ex. 105 (“Secondment Agreement”).
128
    Hr'g Tr. 112:18-23, 187:11-14, May 5, 2021; Hr'g Tr. 498:11-17, May 7, 2021.
129
    Hr'g Tr. 112:18-23, 187:11-16, May 5, 2021.
130
    Hr'g Tr. 185:9-186:3, 187:25-188:4, May 5, 2021; Hr'g Tr. 498:22-24, May 7, 2021.
131
    Hr'g Tr. 112:18-23, 187:20-23, May 5, 2021; Hr'g Tr. 498:25-499:2, May 7, 2021.
132
    Hr'g Tr. 112:5-11, 185:9-12, 188:7-15, May 5, 2021; see Debtors' Exs. 27-28, 29, 32.



                                                        31
  Case 20-03041          Doc 308      Filed 08/23/21 Entered 08/23/21 10:38:43                   Desc Main
                                      Document Page 32 of 72



                   91.   Ms. Roeder is also chief financial officer of the Debtors’ operating

subsidiaries, 200 Park and ClimateLabs, and serves as a member of their boards.133 Additionally,

Ms. Roeder maintains her position as finance director for information technologies and legal at

New TTC.134

                   92.   The Debtors are staffed by three seconded employees (Allan Tananbaum,

Robert Sands, and Phyllis Morey) pursuant to a secondment agreement among New TTC, Aldrich,

and Murray.135

                   93.   In addition to his role as the Debtors’ CLO, Mr. Tananbaum holds the

position of deputy general counsel for product litigation at New TTC.136 In addition to being an

in-house attorney seconded to the Debtors, Mr. Sands holds the position of associate general

counsel for product litigation at New TTC.137

                   94.   In addition, the Debtors receive various corporate services (and the services

of their other officers) through services agreements with New TTC.138

              i.    The Debtors’ Boards Meet and Consider Options to Address Asbestos Liabilities

                   95.   On June 18, 2020, a mere 49 days after their creation, Aldrich and Murray

filed chapter 11 in this Court.

                   96.   In those 49 days, the Debtor Boards met nine times (five joint meetings and

two separate meetings for each board).139 The first meeting took place on May 8, 2020, one week

after the Debtors were formed.140 Aldrich and Murray insist that the decision to file bankruptcy



133
    Hr’g Tr. 185:12-13, May 5, 2021 (Roeder Direct); Roeder Dep. 49:10-19 (200 Park); 49:24-50:4 (ClimateLabs).
134
    Hr’g Tr. 185:9-10, May 5, 2021 (Roeder Direct); Roeder Dep. 29:13-18.
135
    See Debtors' Ex. 74, ACC Ex. 105; Hr'g Tr. 129:21-130:6, May 5, 2021.
136
    Tananbaum Dep. 43:3-13.
137
    Id. at 16:17-37:18; 38:4-10.
138
    See Debtors' Exs. 75-76; Hr'g Tr. 185:23-25, May 5, 2021.
139
    See Debtors' Exs. 18-20, 22-23, 25-28; Hr'g Tr. 112:24-113:7, 192:16-193:2, May 5, 2021.
140
    Debtors' Exs. 18-19; Hr'g Tr. 112:24-113:7, May 5, 2021.



                                                      32
  Case 20-03041         Doc 308      Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                     Document Page 33 of 72



was made only at the last of these meetings, the one on June 17, 2020.141 Thus, according to the

Debtors, the decision to file was reached the night before the bankruptcy petitions were filed.

                97.      As with the Project Omega meetings, lawyers attended and led discussions

during meetings of each Debtor’s board of managers after the Debtors’ formation. Mr. Tananbaum,

as the Debtors’ chief legal officer, chaired all board meetings even though he was not formally a

member of either board.142 Board meetings were also attended by other in-house attorneys as well

as outside counsel from Jones Day and Evert Weathersby Houff.143 The minutes of the board

meetings were initially drafted by Jones Day attorneys and then reviewed and edited, when

necessary, by Mr. Tananbaum.144

                98.      The Debtors suggest that the central issue facing the Debtor Boards was

determining how best to address the Debtors' asbestos liabilities, including both the tens of

thousands of pending claims against the companies and the future claims expected to be filed over

the next three decades or more.145 Thus, during this seven-week period, Aldrich and Murray’s

Board members (a) familiarized themselves with their duties and responsibilities; (b) received

information concerning the financial condition of the Debtors and their respective operating

subsidiaries; and (c) received and assessed information concerning the Debtors' historical, current,

and projected future asbestos-related personal injury claims.146




141
    See Debtors' Exs. 27-28; Hr'g Tr. 118:11-14, 120:15-25, 195:21-196:20, 197:22-24, May 5, 2021.
142
    Tananbaum Dep. 271:5-22; 49:10-50:2; Roeder Dep. 46:21-25.
143
    See, e.g., Tananbaum Dep. 271:5-12; 271:23-272:2; Roeder Dep. 42:11-22; 48:25-49:4; ACC Ex. 31 (May 15,
2020 Joint Meeting included the following in-house counsel: Allan Tananbaum, Phyllis Morey, Evan M. Turtz, and
Sara Walden Brown. It also included the following outside counsel: Mark Cody, Brad Erens, Troy Lewis, and Alex
Kerrigan from Jones Day and Michael Evert of Evert Weathersby Houff); ACC Ex. 32 (May 22, 2020 Joint Meeting
included the same in-house counsel and outside counsel).
144
    Tananbaum Dep. 272:25-273:5; Hr’g Tr. 163:14-164:3, May 5, 2021 (Tananbaum Cross-Exam).
145
    See Hr'g Tr. 113:23-114:6, May 5, 2021.
146
    See Debtors' Exs. 18-20, 22-23, 25-28; Hr'g Tr. 113:23-114:14, 193:20-194:5, May 5, 2021.



                                                     33
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                      Document Page 34 of 72



                 99.      The Debtors further posit that starting with their joint meeting on May 15,

2020, the Debtor Boards were presented with four options to address these asbestos liabilities:

             a) "Status quo" approach where Aldrich and Murray would continue to defend

                 Aldrich/Murray Asbestos Claims in the tort system;

             b) "Structural optimization" strategy entailing additional corporate reorganization

                 intended to optimize the ability to manage asbestos liabilities;

             c) The purchase of an insurance product that would vest in a third party the

                 responsibility for addressing Aldrich/Murray Asbestos Claims; and

             d) Chapter 11 bankruptcy filings by Aldrich and Murray with the goal of

                 establishing and funding a section 524(g) trust.147

                 100.     According to the Debtors, over the course of several meetings their boards

evaluated these options and only reached a decision to file bankruptcy on the evening of June 17,

2020, meaning the night before they filed.148

                 101.     In arriving at their decisions to commence these Chapter 11 Cases, the

Debtor Boards supposedly acted without direction from New TTC, New Trane or any other non-

debtor entities or personnel.149 The Debtors further posit that in deciding to file bankruptcy, their

Boards considered not just the best interests of their sister companies and affiliates, but that of

asbestos claimants.150

                 102.     Regrettably, ACC was unable to fully test these assertions. For even as the

officer and director witnesses from Aldrich, Murray, New TTC and New Trane offered selective

testimony about these matters during their depositions, these entities interposed attorney client and


147
    See Debtors' Exs. 20, 22-25; Hr'g Tr. 115:23-118:21, 194:6-21, May 5.
148
    See Debtors' Exs. 27-28; Hr'g Tr. 118:11-14, 120:15-25, 195:21-196:20, 197:22-24, May 5, 2021.
149
    See Hr'g Tr. 119:4-19, 198:1-199:4, May 5, 2021; Hr'g 550:15-24, May 7, 2021.
150
    See Hr'g Tr. 136:9-20, 196:23-197:11, 198:1-15, May 5, 2021.



                                                       34
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 35 of 72



work product privilege assertions to block a fulsome inquiry by the ACC about the details of the

Board members’ deliberations.

                 103.     Shortly before the Hearing, the ACC filed a motion to compel (“Motion to

Compel”) seeking to obtain testimony related to the Debtors’ Board meetings and the

conversations that were held during these meetings along with the May 2020 PowerPoint identified

by Mr. Bates.151 The Debtors and the Non-Debtor Affiliates objected and claimed privilege based

upon having attorneys present and leading the meetings along with work product claims as to the

documents created for use at the meetings.152 However, at the same time, the Debtors selectively

used the Board member’s testimony to describe their decision-making. Many of these matters

appear in fact privileged and the assertions were proper, but for the fact that the Debtors’ corporate

representatives proceeded to testify about the same topics—only to the extent that they found it

advantageous. Given the limited time between the privilege assertions and the Hearing, a full-

blown motion to compel hearing was untenable. Given this, on April 27, 2021, the ACC filed a

Motion to File Confidential Documents Under Seal seeking to exclude this information altogether

on the assertion that the privileges were being improperly employed by the Debtors as both ‘shield

and sword.’ Following the Hearing, the motion to file under seal was withdrawn by the ACC.

Therefore, the original Motion to Compel is still at issue to be decided by this Court.

                 104.     Obviously, the Debtors, New TTC, and New Trane cannot have it both

ways. The attorney client and work product privileges may not be used as both shield and sword.153

In lieu of further delaying resolution, we will instead disregard the self-serving witness testimony

proffered by the Debtors, New TTC, and New Trane witnesses as to the corporate deliberations.


151
    ACC Motion to Compel [Adv. Pro. Dkt. 141].
152
    Debtors’ Objection [Adv. Pro. Dkt. 173].
153
    See generally Tackett v. State Farm Fire & Cas. Ins. Co., 653 A.2d 254, 259 (Del. 1995); Alaska Elec. Pension
Fund v. Brown, 988 A.2d 412, 419 (Del. 2010).



                                                        35
  Case 20-03041           Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                Desc Main
                                        Document Page 36 of 72



Instead, we will look at the available documentary evidence and the circumstances that reflect on

what the corporations actually did, and the factual inferences which flow from their actions.

                   105.     That evidence tells a different story. The Debtors freely admit that Project

Omega was launched to address the asbestos liabilities of Old IRNJ and old Trane.154 Under Project

Omega, a bankruptcy filing by part of the organization to obtain § 524(g) relief for the entire Trane

Enterprise was at least an option. But what of the other alleged options?

                   106.     The first non-bankruptcy option, continuing to defend asbestos claims in the

tort system, was not an option at all. That was the status quo.

                   107.     The two other options were to either: (a) undergo additional corporate

reorganization to optimize the ability to manage asbestos liabilities to a third party; or (b) to

purchase an insurance product that would pay them.155 On the truncated evidence available to us,

it does not appear that either option was seriously considered. The Corporate Restructuring

(inclusive of the Divisional Merger which created these Debtors) was in fact a corporate

reorganization intended to optimize the ability to manage asbestos liabilities. By virtue of the

Texas Divisional Merger, all of Old IRNJ and Old Trane’s asbestos liabilities were isolated in

Aldrich and Murray. Thus, this was not a separate option but was instead a component part of the

plan to create and file limited subsidiaries in bankruptcy in order to seek Section 524(g) relief for

the entire Trane Enterprise. Even if one considers additional corporate reorganization to be an

option, it was needless. Since the 2020 Corporate Restructuring had already removed the asbestos

liabilities from the Trane Enterprise, there was no need to further separate them.

                   108.     Similarly, if purchasing insurance was a viable option, this could have been

done without the expense and disruption involved in the Corporate Restructuring. Thus, before


154
      Roeder Dep. 38:12-19; Kuehn Dep. 121:19-122:12, Mar. 19, 2021; Bowen Dep. 154:18-22, Mar. 5, 2021.
155
      See Debtors' Exs. 20, 22-25; Hr'g Tr. 115:23-118:21, 194:6-21, May 5.



                                                        36
  Case 20-03041          Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                      Desc Main
                                        Document Page 37 of 72



and after the 2020 Corporate Restructuring, the Trane Enterprises’ choice was binary: (1) do

nothing and continue to spend $100 million per year in the tort system, or (2) use the 2020

Corporate Restructuring and Divisional Merger to cabin all of the asbestos liabilities into limited

successor corporations and then file those companies in bankruptcy.156 By entering into the 2020

Corporate Restructuring, Old IRNJ/Old Trane were choosing the bankruptcy option.

                  109.     Logic aside, that these bankruptcies were the only option to be considered

is confirmed by the available evidence.

                  110.     Mr. Turtz said he was not aware of any Project Omega “workflow stream

document” pertaining to any non-bankruptcy “options.”

                  111.     Project Omega team members emailed each other and “hit the data

information jackpot” regarding the Bestwall chapter 11 case.

                  112.     Project Omega team members expected and planned for a long-term

bankruptcy prior to the 2020 Corporate Restructuring, one which they estimated would last for

five or more years. They also circulated standard bankruptcy forms to one another that would have

to be completed and filed after the chapter 11 filing(s). And long before the Petition Date, Project

Omega team members explicitly discussed plans to merge the Debtors’ operating subsidiaries, 200

Park and ClimateLabs, back into New TTC and New Trane after the Debtors’ bankruptcies

concluded.

                  113.     Jones Day was brought in early to Project Omega. The firm would first

guide the Old IRNJ and Old Trane through the 2020 Corporate Restructuring process and then,

seven weeks later, would file these bankruptcy cases for Aldrich and Murray.



156
   It is no coincidence that this exact fact pattern and the same alleged “options” are found in both Bestwall and
DBMP, and that all four companies have been represented by the same law firm. Be it an appropriate use of the
bankruptcy laws, or not, the “Texas Two Step” is an attorney designed strategy for use in a bankruptcy case.



                                                          37
  Case 20-03041         Doc 308     Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                    Document Page 38 of 72



                 114.   The minutes of the Aldrich and Murray board meetings were initially

drafted by the Jones Day firm, and then reviewed and edited, when necessary, by Mr.

Tananbaum.157 Mr. Tananbaum testified that the minutes of the Aldrich and Murray board

meetings were used as a means of “creating” a “record” that the four options had been duly

considered.158

                 115.   And consistent with Mr. Tananbaum’s admission, the minutes of those

board meetings display serious consideration only of the bankruptcy option, with all affirmative

steps leading to the Debtors’ eventual chapter 11 filings. During the May 15, 2020 joint meeting

of the Debtors’ boards, “Mr. Tananbaum reviewed options available to the [Debtors] with respect

to the resolution of current and future asbestos claims,” with a special emphasis on “section 524(g)

of Bankruptcy Code [sic].”159 By that date, Mr. Tananbaum had already made up his mind that he

preferred bankruptcy over the other alleged alternatives.160

                 116.   A week later, at the May 22, 2020 joint meeting of the boards, Mr.

Tananbaum and other lawyers led a discussion regarding the “mechanics and limitations” of the

non-bankruptcy options.161 Manlio Valdes, a member of both boards, admitted that, after the May

29, 2020 joint meeting of the boards, he thought it was “a probability” that the Trane entities would

end up paying less to asbestos claimants in bankruptcy.162

                 117.   On June 5, 2020, Mr. Tananbaum informed the boards that, while they were

not currently being asked to take any action, “he anticipated management of the [Debtors] would

soon ask the Boards to authorize the [Debtors] to file chapter 11 bankruptcy and pursue final



157
    Tananbaum Dep. 272:25-273:5; Hr’g Tr. 163:14-164:3, May 5, 2021 (Tananbaum Cross-Exam).
158
    Tananbaum 30(b)(6) Dep. 252:3-12; 253:15-254:7.
159
    See ACC Ex. 31, at DEBTORS_00050790.
160
    Tananbaum Dep. 287:4-12.
161
    ACC Ex. 32, at DEBTORS_00050795.
162
    Valdes Dep. 264:21-265:7, Mar. 1, 2021; ACC Ex. 33.



                                                    38
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 39 of 72



resolution of their current and future asbestos claims using 524(g) of the Bankruptcy Code.”163 On

June 17, 2020, the Aldrich and Murray boards unanimously approved resolutions authorizing the

Debtors to file chapter 11.164

                 118.     Indeed, on May 27, 2020, Rolf Paeper, a Project Omega member, asked

why the bankruptcy filings had been delayed since the Trane entities were “pushing to do that in

less than 30 [sic] days.”165 In response, Eric Hankins, another Omega member, wrote: “[W]e can’t

push, it has to be an independent [Board] decision.”166 Mr. Paeper replied, expressing his

skepticism of each board’s independence by putting the word “independent” [sic] in quotes.167

                 119.     Finally, one cannot credibly suggest that a corporate enterprise the size and

sophistication of Old IRNJ and Old Trane would restructure their entire business configuration,

and then just leave it to the Debtors’ Boards to determine whether to file the Chapter 11 Cases that

fulfilled the (sole) business purpose of the Corporate Restructuring.

                 120.     Thus, the weight of the evidence, suggests the decision to file these two

entities in bankruptcy was not made the night before the bankruptcy filings on June 17, 2020. Nor

was the decision to file made by the Debtors’ Boards. At best, the Board resolutions simply

rubberstamped decisions to place Aldrich and Murray into chapter 11 made even before Aldrich

and Murray were in existence. The 2020 Corporate Restructuring and the Divisional merger were

undertaken so that the Trane Enterprise might obtain the injunctive benefits of an asbestos

bankruptcy plan and trust without filing themselves.



163
    ACC Ex. 34, at DEBTORS_00050805.
164
    See ACC Ex. 36, at DEBTORS_00050813-816; ACC Ex. 44, at DEBTORS_00050819-22
165
    ACC Ex. 193, at TRANE_00007527.
166
    Id.
167
    Id. Earlier, Mr. Paeper had expressed similar skepticism of board independence, writing in a December 4, 2020
email that “Trane maintains equity ownership and control of the board of the bankrupt and operating entities.” ACC
Ex. 18, at TRANE_00006711. In response to Mr. Paeper’s email, Mr. Valdes responded “[t]his is a lot brighter
outlook than was originally expected.” Id.



                                                        39
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43            Desc Main
                                      Document Page 40 of 72



                 121.       Nor were these actions undertaken for the benefit of the asbestos claimants.

Rather, these bankruptcies were designed to isolate the asbestos claimants from the overall

corporate enterprise and strand them in bankruptcy until such time as they agree to a Section 524(g)

plan.

      I.    Post-Merger Suits Against New TTC/New Trane

                 122.       Following the 2020 Corporate Restructuring, individual asbestos claimants

began (a) naming New TTC/New Trane and/or other Protected Parties of the Debtors as defendants

in newly filed Aldrich/Murray Asbestos Claims or (b) adding or seeking to add New TTC/New

Trane as defendants in previously filed Aldrich/Murray Asbestos Claims.168 Over roughly one

month, New TTC/New Trane had been named in or added (or sought to be added) as a defendant

to approximately 65 such cases.169 Approximately 150 claims have been filed against Protected

Parties since the 2020 Corporate Restructuring on account of Aldrich/Murray Asbestos Claims.170

                 123.       At least two such complaints to recover on Aldrich/Murray Asbestos Claims

have been asserted against a Protected Party alleging alter ego claims. Others seek to recover

Aldrich/Murray Asbestos Claims against New TTC/New Trane by alleging that the 2020

Corporate Restructuring is a fraudulent conveyance.171

                 124.       The number of Aldrich/Murray Asbestos Claims already initiated against

New TTC/New Trane and other Protected Parties after the 2020 Corporate Restructuring confirms

that absent injunctive relief, the asbestos-related litigation in the tort system would recommence

and continue as before the chapter 11 filing.




168
    Tananbaum Decl. ¶ 34.
169
    Id.
170
    See Debtors’ Ex. 10.
171
    Tananbaum Decl. ¶ 34.



                                                     40
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                       Document Page 41 of 72



                 125.     Indeed, the stated reason for the ACC’s opposition to the injunctive relief

sought here is to enable asbestos claimants to recommence suing New TTC/New Trane and

potentially the Protected Parties and Distributors for Aldrich/Murray Asbestos Claims.172

      J.     The Bankruptcy Cases, Thus Far

                 126.     Notwithstanding all that transpired before bankruptcy, the Debtors insist

that their goal in these Chapter 11 Cases is to negotiate and confirm a plan of reorganization that

would (a) establish and fund a trust to resolve and compensate valid asbestos-related claims in an

efficient and equitable manner, and (b) provide for the issuance of an injunction pursuant to section

524(g) of the Bankruptcy Code that will protect the Debtors from any further liability related to the

Aldrich/Murray Asbestos Claims.173

                 127.     The Debtors will have the necessary financial resources to achieve their

reorganization objectives only if New TTC and New Trane provide them under the Funding

Agreements. That funding, in turn, is conditioned upon the asbestos claimants voting in favor of

the plan by a 75% supermajority and New TTC /New Trane et. al. receiving protections under a

Section 524(g) injunction. Otherwise, Aldrich and Murray lack the ability to pay their liabilities

and future demands from their own assets.

                 128.     Perhaps that funding will be forthcoming. Thus far, New TTC and New

Trane have fulfilled their obligations under the Funding Agreements. Before the Petition Date,

Aldrich made two requests for funding in the aggregate amount of $15 million, while Murray made




172
   First Day Decl. ¶¶ 21-22.
173
   See Hr'g Tr. 135:7-24, 136:9-20, 139:18-140:8, 196:23-197:19, 199:6-12, May 5, 2021. Given the wording of the
Funding Agreements and the Preliminary Injunction Motion, this statement should be understood to include Section
524(g) injunctive protection for not just the Debtors but also New IRNJ, New Trane, the Affiliates, Distributors and
Insurers.



                                                        41
  Case 20-03041          Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43       Desc Main
                                        Document Page 42 of 72



one request for $5 million.174 Each request was fulfilled.175 The Debtors have not needed to make

any additional funding requests since the Petition Date.176

                  129.     Also, New TTC and New Trane have stated their commitment to comply

with their future contractual obligations under the Funding Agreement, including meeting the

Debtors’ contractually authorized funding requests to provide funding for a section 524(g) trust as

established under a confirmed plan of reorganization in the Chapter 11 Case.177 Certainly, New

TTC and New Trane have the ability to fund these liabilities and to satisfy their respective

obligations under the Funding Agreements. That ability is demonstrated by, among other things,

New TTC’s book-value equity of approximately $7.8 billion and New Trane’s book-value equity

of $3 billion, as of December 31, 2020.178 By contrast, the Debtors’ estimate for financial reporting

purposes of the cost of resolving current and future Asbestos Claims was approximately $500

million just prior to the Petition Date.179

                  130.     In contrast to Bestwall and DBMP, the FCR, the fiduciary for the future

asbestos victims supports the Debtors' effort to address their asbestos tort liability through the

creation of a section 524(g) asbestos trust.180 The FCR believes this to be the most expeditious and

just way for the Debtors to ensure that holders of current and future asbestos claims are

compensated fully and fairly. The Debtors and the FCR have commenced negotiations concerning

a plan of reorganization. The Debtors have also begun discussions with their insurers.181




174
    See Hr'g Tr. 486:9-19, May 7, 2021; see also Debtors' Ex. 3.
175
    Id.
176
    See Hr'g Tr. 508:25-509:5, May 7, 2021.
177
    Hr'g Tr. 486:4-487:2, 551:10-13, May 7, 2021.
178
    Hr'g Tr. 487:11-16, May 7, 2021.
179
    See Hr'g Tr. 541:5-12, May 7, 2021.
180
    See FCR's Initial Submission.
181
    Hr'g Tr. 137:4-6, 174:7-10, 175:8-10, May 5, 2021.



                                                         42
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 43 of 72



                 131.     However, given its view about the impropriety of the 2020 Corporate

Restructuring and these bankruptcy cases, and giving priority to this Injunction Motion, to date,

the ACC has declined the Debtors’ and the FCR’s invitations to open plan negotiations.182 The

ACC confidently predicts that the current asbestos claimants (who are represented by a dozen or

so plaintiffs’ law firms around the country), will never agree to a Debtors plan given all that has

transpired. Indeed, the stated reason for the ACC’s opposition to the injunctive relief sought here

is to enable asbestos claimants to recommence suing New TTC/New Trane and potentially the

other Distributors in the tort system.183

III.        CONCLUSIONS OF LAW

       A.   Jurisdiction and Venue

                 132.     Unlike the parallel injunctive proceedings conducted in DBMP, in the

present cases subject matter jurisdiction has not been contested. However, the same principles

apply. To summarize the jurisdictional holding in DBMP,184 this Court has subject matter

jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. §1334.185 Venue of this matter

is proper under 28 U.S.C. § 1409. These matters present “core proceedings,” or at a minimum,

“related to” proceedings under 28 U.S.C. § 157(b).

                 133.     More specifically, a bankruptcy court has “jurisdiction of all civil

proceedings arising under title 11 or arising in or related to cases under title 11,” 28 U.S.C. §

1334(b). All three statutory bases pertain and provide subject matter jurisdiction to enjoin third-

party litigation under the circumstances presented.




182
    Hr'g Tr. 137:4-7, 174:10-11, May 5, 2021.
183
    See generally ACC Objection [Adv. Pro. Dkt. 151].
184
    See Case No. 20-03004, Doc. No. 343. Aug. 10, 2021.
185
    In contrast to the DBMP case where the matter has been argued vociferously, in these two cases, the ACC has not
disputed that the Court has subject matter jurisdiction to grant the Motion.



                                                        43
  Case 20-03041           Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                        Document Page 44 of 72



                  134.     First, “arising under” jurisdiction lies. A proceeding “aris[es] under” the

Bankruptcy Code if it “invokes a substantive right created by the Bankruptcy Code.”186 The

Debtors’ request for declaratory relief aims to confirm the scope of the automatic stay, “a

substantive right created by [section 362 of] the Bankruptcy Code.”187 The Debtors are seeking a

section 105(a) injunction in aid of the automatic stay (to the extent it does not apply by its own

force). These asbestos claims are presently, “ claims against the debtor and therefore impair the

automatic stay.”188

                  135.     Second, as we discuss below in Section III(D)(ii), while the Divisional

Merger and the subsequent allocations are subject to challenge as fraudulent transfers189 or under

remedial doctrines like alter ego and successor liability, with Aldrich and Murray in bankruptcy,

those challenges may not be made by individual creditors. The applicable remedial causes of action

are estate property under Code Section 541 or else fraudulent transfer claims under Sections 544

and 548 which under controlling Circuit precedent must be asserted in the first instance by the

bankruptcy trustee for the benefit of all creditors. Permitting an individual creditor to assert such

general claims for its individual benefit would clearly, and adversely, affect the bankruptcy estate.

Under 28 U.S.C. 1334(e)(1), this Court has exclusive jurisdiction over all property of the Debtors

as of the commencement of the case, and overall estate property.




186
    FPSDA II, LLC v. Larin (In re FPSDA I, LLC), No. 10-75439, Adv. No. 12-08032, 2012 WL 6681794, at
*4 (Bankr. E.D.N.Y. Dec. 21, 2012), as corrected (Dec. 26, 2012).
187
    See A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 999-1000 (4th Cir. 1986); In re Brier Creek Corporate Ctr.
Assocs. Ltd., 486 B.R. 681, 685 (Bankr. E.D.N.C. 2013)
188
    Chase Manhattan Bank (N.A.) v. Third Eighty-Ninth Assocs. (In re Thirty Eighty-Ninth Assocs.), 138 B.R.
144, 147 (S.D.N.Y. 1992).
189
    The Corporate Restructuring occurred through a series of transactions that occurred within hours and, in some
cases, within days of one another. However, “[c]ourts have ‘collapsed’ a series of transactions into one transaction
when it appears that despite the formal structure erected and the labels attached, the segments, in reality, comprise a
single integrated scheme when evaluated focusing on the knowledge and intent of the parties involved in the
transaction.” In re Abell, 549 B.R. 631, 660 (Bankr. D. Md. 2016) (alteration in original) (quoting In re Sunbeam,
284 B.R. 355, 370 (Bankr. S.D.N.Y. 2002)).



                                                          44
  Case 20-03041           Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                        Document Page 45 of 72



                  136.     “Arising in” jurisdiction also exists here. A proceeding “arises in” a

bankruptcy case when it “would have no existence outside of the bankruptcy.”190 Here, the Debtors

are seeking a Section 105(a) injunction in aid of the automatic stay. A claim for such an injunction,

tied to and lasting only during a bankruptcy case, “arises only in bankruptcy cases in that

such an injunction would have no existence outside of bankruptcy. “The debtors would not be

entitled to a § 105 injunction but for the existence of their bankruptcy cases.”191

                  137.     There is a close nexus between the injunction sought by the Debtors and the

substantive rights created by the automatic stay. “[C]ommon sense indicates that, if the Court has

subject matter jurisdiction over a proceeding to determine the applicability of the automatic stay”

as it does here, “then it has jurisdiction over a related motion for preliminary injunctive relief” in

the same proceeding.192

                  138.     Third, and “at a minimum, [this court has] ‘related to’ jurisdiction” over

these disputes.193 “Related to” jurisdiction over third-party claims occurs when “the outcome of

that proceeding could conceivably have any effect on the estate being administered in

bankruptcy.”194 Litigation of the Aldrich/Murray Asbestos Claims against the Protected Parties

outside of this case could “conceivably have [an] effect” on the Debtors’ estates and

reorganization.195




190
    Bergstrom v. Dalkon Shield Claimants Tr. (In re A.H. Robins Co., Inc.), 86 F.3d 364, 372 (4th Cir. 1996); accord
Grausz v. Englander, 321 F.3d 467, 471 (4th Cir. 2003).
191
    Brier Creek, 486 B.R. at 685.
192
    FPSDA I, LLC, 2012 WL 6681794, at *5 (quoted in Brier Creek, 486 B.R. at 685).
193
    Brier Creek, 486 B.R. at 686.
194
    Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984); see Robins, 788 F.2d at 1002, 1002 n.11.
195
    Id.



                                                          45
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                   Desc Main
                                      Document Page 46 of 72



      B.   The 2020 Corporate Restructuring was not Preempted by Section 524(g)

                 139.    The ACC suggests that the Bankruptcy Code generally, and § 524(g) in

particular, preempts Old IRNJ and Old Trane’s efforts under the Texas divisional merger law to

cabin all of their asbestos liabilities with the Debtors.196

                 140.    As noted below, there may be problems with the way in which the Debtor’s

predecessors restructured their corporations, both under the TCOB and potentially the Bankruptcy

Code.197 Further, full compliance with Section 524(g) will be required if the Debtors are to obtain

the relief they seek for themselves and the Protected Parties. Nevertheless, the undersigned agrees

with Judge Beyer in Bestwall that a divisional merger under Texas Law is not preempted by

Section 524(g).198 The Texas statutes and S ection 524(g) (and the other provision of the

Bankruptcy Code) work together to address different purposes.

                 141.    There is a “strong presumption against inferring Congressional

preemption” of state law.199 And “[t]his presumption is strongest when Congress legislates in a

field which the States have traditionally occupied”—such as the field of corporate organization

relevant to the Texas provisions.200

                 142.    Here, the ACC argues only for implied preemption, which can occur

either through conflict or field preemption. “Conflict preemption” occurs “when compliance with

both federal and state regulations is a physical impossibility, or when state law stands as an

obstacle to the accomplishment and execution of the full purposes and objectives of Congress.”201

There is no conflict preemption here, because, as Bestwall noted, the Texas divisional merger


196
    See 11 U.S.C. § 524(g).
197
    To be confirmed, a plan must be proposed in good faith and not by any means forbidden by law. 11 USC
1129(a)(3).
198
    See Bestwall, 606 B.R. at 251.
199
    Integrated Sols., Inc. v. Serv. Support Specialties, Inc., 124 F.3d 487, 493 (3d Cir. 1997).
200
    S. Blasting Servs., Inc. v. Wilkes Cty., N.C., 288 F.3d 584, 590 (4th Cir. 2002).
201
    Id.



                                                      46
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                      Document Page 47 of 72



provisions and section 524(g) “concern completely different subjects and work readily in

tandem.”202 There also is no conflict apparent in the “[s]tatutory text and structure” of the

provisions, which are “the most reliable guideposts in th[e] [preemption] inquiry.”203 In addition, as

the Bestwall court confirmed, the Texas divisional merger provisions and section 524(g) "concern

completely different subjects and work readily in tandem."204

                 143.    The ACC argues that the Texas divisional merger provisions, “as applied”

to the 2020 Corporate Restructuring, create an obstacle to the purpose of section 524(g) because

the Texas provisions (a) allow asbestos liabilities to vest in one entity created through a divisional

merger, and not the other, (b) without the “procedural and due process protections” of section

524(g) of the Bankruptcy Code, and (c) without requiring the dividing company to file for

bankruptcy.205 This argument confuses both the nature and effects of the divisional merger as

well as the purposes of section 524(g).

                 144.    The section 524(g) requirements upon which the ACC relies are mandated

if the claims and demands are to be discharged and all current and future claims are to be

channeled to a trust. All of those procedural and substantive protections afforded under section

524(g) remain in place.

                 145.     Meanwhile, the 2020 Corporate Restructuring did not finally resolve any

of Old IRNJ or Old Trane’s asbestos liabilities; it only allocated them, as between Aldrich and

New TTC and as between Murray and New Trane, and provided which entity was to bear those

liabilities. As we note below in Section III(C)(i), the Divisional Merger statutes presume that the




202
    606 B.R. at 251.
203
    PPL EnergyPlus, LLC v. Nazarian, 753 F.3d 467, 474 (4th Cir. 2014), aff’d sub nom., Hughes v. Talen Energy
Mktg., LLC, 136 S.Ct. 1288 (2016).
204
    606 B.R. at 251.
205
    ACC Obj. at 70-71.



                                                      47
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 48 of 72



new corporation to which those liabilities are allocated will have the ability to pay those liabilities.

If not, creditors of the old entity may contest the merger, including the asset and liability

allocations. They may seek to hold the other company responsible for those liabilities.

                 146.     All of those safeguards generally available to protect creditors’ rights,

including fraudulent-transfer laws, remain in effect.206 To date, New TTC and New Trane have

not escaped, discharged, or eliminated any liability for Aldrich/Murray Asbestos Claims through

the divisional merger.

                 147.     There is also no basis to find field preemption “of asbestos-related

corporate reorganizations.”207 “Field preemption” occurs when “federal law so thoroughly

occupies a legislative field as to make reasonable the inference that Congress left no room for the

States to supplement it.”208 Field preemption is rare and requires a showing that Congress has

“regulat[ed] so pervasively that there is no room left for the states to supplement federal law,” or

that “there is a ‘federal interest so dominant that the federal system will be assumed to preclude

enforcement of state laws on the same subject.’”209

                 148.     Section 524(g) itself confirms the absence of field preemption because it

expressly contemplates prepetition corporate restructurings without establishing any requirements

for them.210 This reflects the long-standing principle that corporate governance is traditionally left




206
    Id.
207
    ACC Obj., 72.
208
    Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516 (1992); S. Blasting Servs., 288 F.3d at 590.
209
    U.S. v. South Carolina, 720 F.3d 518, 528-29 (4th Cir. 2013); accord Hillsborough Cty., Fla. v. Automated Med.
Labs., Inc., 471 U.S. 707, 713 (1985). The Court is not persuaded that MSR Exploration, Ltd. v. Meridian Oil, Inc.,
74 F.3d 910, 913-14 (9th Cir. 1996) supports the ACC’s field preemption argument. The facts of that case are
distinguishable from the facts here; the Debtor is not collaterally attacking or seeking to address asbestos claims
outside the chapter 11 process.
210
    See 11 U.S.C. § 524(g)(4)(A)(ii)(IV).



                                                        48
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                   Desc Main
                                      Document Page 49 of 72



to the States: “No principle of corporation law and practice is more firmly established than a state’s

authority to regulate domestic corporations.”211

                 149.     Section 524(g) also is not sufficiently comprehensive to occupy the field of

resolution or discharge of asbestos liabilities. Even after section 524(g) became law, the

Supreme Court called on Congress to do more regarding asbestos liabilities, recognizing that

Congress had not comprehensively addressed the area.212

      C.     The 2020 Corporate Restructuring Appears Materially Prejudicial to the Rights
             of Asbestos Claimants, and in Accordance with the Texas Statutory Scheme, is
             Subject to Legal Challenge.

                 150.     At the center of these cases is the propriety of what the ACC terms the

“Texas Two Step,” a Texas Divisional Merger followed shortly thereafter by a bankruptcy filing

by one of the successor companies and in which the debtor seeks Section 524(g) relief for the

entire enterprise.

                 151.     Aldrich/Murray and New TTC and New Trane maintain that these are

practical, prudent and fair actions that enable the Trane Enterprise to globally resolve its asbestos

claims under Section 524(g) but without subjecting the entire enterprise and its other stakeholders

to the deleterious effects of chapter 11. And due to the Funding Agreements, these parties argue

that the Debtors have the same ability to pay asbestos claims as did their predecessors, Old IRNJ

and Old Trane.213 Arguing that New TTC and New Trane are willing to pay these liabilities, they

insist that asbestos claimants are not hurt.

                 152.     However, the ACC views these actions as a craven effort by Old IRNJ and

Old Trane (and now New TTC and New Trane) to separate their asbestos claims from the Trane


211
    CTS Corp. v. Dynamics Corp. of Am., 481 U.S. 69, 89 (1987); see also Cort v. Ash, 422 U.S. 66, 84 (1975).
212
    See, e.g., Ortiz Fibreboard Corp., 527 U.S. 815, 821 (1999); Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
598 (1997).
213
    Hr’g Tr. 397:18-23, May 6, 2021 (Diaz Direct)



                                                       49
  Case 20-03041            Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43       Desc Main
                                          Document Page 50 of 72



Enterprise assets. The ACC contends that the Divisional Merger allocations have all of the

attributes of a fraudulent transfer. Worse, by virtue of the Section 362 stay and the proposed

preliminary injunction, the Trane Enterprise seeks not just a stay of recovery actions against the

Debtors, but also as against New TTC and New Trane, the other Non-Debtor Affiliates and other

non-debtor third parties. This, the ACC contends, gives these non-debtors all of the protections

afforded a bankruptcy debtor (e.g., the automatic stay, access to Section 524(g), etc.) but without

the corresponding creditor protections imposed on debtors by the Bankruptcy Code (e.g., the

absolute priority rule, debtor transparency, and court supervision).

                    153.     We should note here what is not presently before this Court for decision.

There is no pending motion to dismiss the cases as “bad faith” filings. Even if there were, it would

likely fail as it did in Bestwall due to the exacting Carolin requirements of subjective bad faith and

objective futility.214

                    154.     Although no motion to dismiss has been filed here, the ACC seeks the

functional equivalent. The Committee openly express its desire for an end to these bankruptcy

cases. It argues for a denial of the Preliminary Injunction request—anticipating that this would

effectively end the reorganization effort and return all concerned to the tort system. The tort system

is the forum in which the ACC, or more specifically, the law firms which represent the asbestos

claimants, prefer to litigate.

                    155.     Second, and while there have been many arguments made suggesting that

the Divisional Merger constitutes a fraudulent transfer, there is no pending avoidance action in

these cases that challenges the transaction. A few individual creditors have filed such actions in

state court, but the debtors in possession (which hold the powers and duties of a bankruptcy trustee



214
      Carolin Corp. v. Miller, 886 F.2d 693, 700-01.



                                                       50
  Case 20-03041           Doc 308     Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                      Document Page 51 of 72



in chapter 11) have not. Nor can Aldrich and Murray be expected to do so, given their close

relationships to New TTC and New Trane. Even though the ACC believes the merger to be a

fraudulent conveyance, to date it has not sought authority to pursue such an action on behalf of the

bankruptcy estate. Instead, the ACC seeks to force a dismissal of the cases, through denial of the

preliminary injunction.

                   156.   Given this, we are not in a position today to rule on the core dispute between

the parties: whether New TTC and New Trane should be held liable for the Aldrich/Murray

asbestos liabilities. Even so, this topic informs the motions which are currently before us. Thus,

some preliminary observations are in order about the Texas Divisional Merger and how it was

employed by Old IRNJ and Old Trane.

              i.    The Texas Divisional Merger Laws

                   157.   For over 30 years, Texas law has permitted divisional mergers that authorize

an existing corporation to divide itself into two or more new entities.215

                   158.   Under the TBOC, the current version of the statute, upon a divisional

merger in which the dividing entity does not survive, “all liabilities and obligations” of the dividing

entity automatically “are allocated to one or more of the . . . new organizations in the manner

provided by the plan of merger.”216 Except as otherwise provided, “no other . . . entity . . . created

under the plan of merger is liable for the debt or other obligation.”217

                   159.   Technically, the 2020 Corporate Restructuring met all applicable state-law

requirements to effect divisional mergers. At the time of the mergers, Old IRNJ and Old Trane




215
    Compare Tex. Bus. Corp. Act Ann. art. 5.06A(2), (3) (Vernon Supp. 1990) with Tex. Bus. Orgs. Code Ann.
§ 10.008(a)(2), (3).
216
    TBOC § 10.008(a)(2), (3).
217
    Id. § 10.008(a)(4).



                                                      51
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                   Desc Main
                                       Document Page 52 of 72



were domiciled in Texas.218 They made the necessary filings, including filing plans of merger

(specifying, among other things, an allocation of assets and liabilities with the Secretary of

State).219

                 160.        Upon the divisional mergers, Old IRNJ and Old Trane ceased to exist. All

of Old IRNJ’s asbestos liabilities were exclusively allocated to Aldrich; all of Old Trane’s asbestos

liabilities were exclusively allocated to Murray. Most of the assets and business operations of Old

IRNJ and Old Trane ended up with New TTC and New Trane, respectively.

                 161.        That may well have been improper. For while the TBOC permits a company

to engage in a divisional merger, it does not permit that company to thereby prejudice its creditors.

The TBOC explicitly states that the merger provisions do not “abridge any right or rights of any

creditor under existing laws.”220

                 162.        This has been the unwavering and stated policy behind the Texas divisional

merger statute since it was first adopted. The original version of the statute, Texas Business

Corporations Act, provided: “Antitrust Laws; Creditors.” “Nothing contained in Part 5 of this Act

shall ever be construed as affecting, nullifying or repealing the Anti-trust laws or as abridging any

right or     rights     of     any    creditor    under     existing     laws.”221

                 163.        So too the legislative history: “[c]reditors’ rights would not be adversely

affected by the proposed amendment, and creditors would continue to have the protections

provided by the Uniform Fraudulent Transfer Act and other existing statutes that protect the rights

of creditors.”222



218
    There is no minimum period for which an entity must be domiciled under Texas law. Phillips v. United Heritage
Corp., 319 S.W.3d 156, 163 n.5 (Tex. App. 2010); see also Tex. Bus. Orgs. Code Ann. § 1.101.
219
    See TBOC §§ 10.001(b), 10.002, 10.003, 10.151.
220
    TBOC § 10.901.
221
    TBCA § 5.15. (1989).
222
    H. COMM. ON BUS. & COM., BILL ANALYSIS, H.B. 472, 1989 Leg., 71st Reg. Sess., at 23 (Tex. 1989).



                                                       52
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                      Document Page 53 of 72



                 164.    No change to this policy was made when in 2006, the Texas Business

Corporations Act (“TBCA”) was transformed into the TBOC. The divisional merger statute moved

from section 5 of the TBCA to section 10 of the TBOC, but only non-substantive changes were

made to the creditor protection provision in the divisional merger statute.223

                 165.    Curtis Huff, a primary author of the Texas divisional merger statute224 has

confirmed that the rights of creditors under federal and state fraudulent transfer laws are not

abrogated or abridged by such a merger: “While the provisions permitting multiple surviving

entities in a merger were intended to provide corporations with greater flexibility in structuring

acquisition and restructuring transactions, they were not intended to have any material effect on

the existing rights of creditors of the parties to a merger.”225

                 166.    Huff has further explained that “all laws protecting the rights of creditors

with respect to fraudulent conveyances, preferences and insolvency will remain in force and

apply.”226 “Principal among the laws available to protect creditors in mergers with multiple

survivors are the Uniform Fraudulent Transfer Act (the “UFTA”), the Uniform Fraudulent

Conveyance Act (the “UFCA”) and the United States Bankruptcy Code of 1978, as amended (the

“Bankruptcy Code”).”227

                 167.    Huff opines that although “a merger will not involve a ‘transfer’ of assets

in the traditional sense,” the “allocation of assets in a merger should constitute both a ‘transfer’

and ‘conveyance’ of assets under both the letter and spirit of the UFTA, the UFCA and the




223
    Id. at 1.
224
    Huff was a member of the subcommittee of the Corporation Law Committee of the Business Law Section of the
State Bar of Texas that drafted the amendments to the merger provisions of the TBCA.
225
    See Curtis Huff, The New Texas Business Corporation Act Merger Provisions, 21 ST. MARY’S L.J. 109, 110 n.2
(1989) (emphasis added).
226
    Id. at 125.
227
    Id. at 126 (footnotes omitted).



                                                      53
  Case 20-03041           Doc 308     Filed 08/23/21 Entered 08/23/21 10:38:43            Desc Main
                                      Document Page 54 of 72



Bankruptcy Code.”228 “The allocation of liabilities of the parties to a merger among the surviving

entities in the merger should also constitute the incurrence of obligations under the UFTA and the

Bankruptcy Code by the surviving entities.”229

                   168.     The allocation of a creditor’s claim to another corporation in a merger with

multiple survivors will allow the creditor to challenge the merger and the transfer of assets if any

of the requirements of fraudulent transfer law are met, including (1) the original corporation was

insolvent and the transfer of assets to the other resulting corporation or entity was not for

reasonably equivalent value or for fair consideration, (2) the transfer of assets to the resulting entity

was not for reasonably equivalent value or fair consideration, and the resulting entity has an

unreasonably small amount of assets in relationship to the business or transactions conducted or

contemplated to be conducted by it or the resulting entity intended to incur, or believed that it

would incur, debts beyond its ability to pay as they become due and absolute, or (3) the merger

was effected with an actual intent to hinder, delay or defraud any creditor of the original

corporation or the resulting entity.230

                   169.     Huff’s analysis contemplates our current dispute and how it should be

addressed: “if in a merger with multiple survivors, the parties allocate a creditor’s claim to an

inadequately capitalized or insolvent corporation, that creditor will have the right to challenge the

merger as a fraudulent transfer.”231

                   170.     As for a remedy, “[a]lthough various remedies are possible where the

allocation of a liability in a merger constitutes a fraudulent transfer, the most appropriate remedy

in such a case would generally be to reallocate all or a portion of the allocated liability to one or


228
    Id. at 129 (footnotes omitted).
229
    Id. at 129-30.
230
    Id. at 131-32.
231
    Id. at 133. (emphasis added).



                                                     54
  Case 20-03041          Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                      Desc Main
                                        Document Page 55 of 72



more of the surviving entities in the merger or to make some or all of the resulting entities liable

for all or a portion of the liabilities of the predecessor debtor corporation.”232

                  171.     Thus, if a corporation uses a divisional merger to dump its liabilities into a

newly created “bad” company that lacks the ability to pay creditors while its “good” twin walks

away with the enterprise’s assets, a fraudulent transfer avoidance action lies.233

                  172.     The Debtors maintain that nothing like this has happened; they contend that

they have the same funding capacity after the 2020 Corporate Restructuring as did Old IRNJ and

Old Trane immediately before that restructuring234 based upon the Funding Agreements and the

other assets allocated to Aldrich and Murray. Therefore, the Divisional Merger was not injurious

to asbestos claimants.

                  173.     Possibly, but that is not the relevant question. Under the TBOC, the proper

question is, “Were the rights of creditors, here asbestos claimants and holders of future demands,

materially affected by the Divisional Merger and its asset and liability allocations?”                           The

preliminary answer to that question would have to be, “Yes.”

                  174.     Before the 2020 Corporate Restructuring, asbestos claimants had the same

ability and rights to access Old IRNJ and Old Trane’s assets as did other unsecured non-asbestos

creditors. As a result of the 2020 Corporate Restructuring, those assets were placed beyond the

reach of asbestos creditors, and recovery was made dependent on the Debtors’ willingness to press

their rights under these Funding Agreements. As discussed above, the Funding Agreements are

unsecured, conditional, and can be enforced only by the given Debtor acting through seconded


232
    Id. at 132 n.73. (emphasis added).
233
    See Cliff Ernst, Steps to Accomplish a Divisional Merger, in Divisive [Sic] Mergers: How To Divide An Entity
Into Two Or More Entities Under A Merger Authorized By The Texas Business Organization Code, 2016 Wl
10610449 (Tex. 2016) (“[O]ne could certainly imagine an egregious situation where all assets were allocated to one
party to the merger and all liabilities were allocated to another party without assets and creditors might attempt to
void the transaction as a fraudulent conveyance.”).
234
    Hr’g Tr. 397:18-23, May 6, 2021 (Diaz Direct)



                                                         55
 Case 20-03041           Doc 308    Filed 08/23/21 Entered 08/23/21 10:38:43            Desc Main
                                    Document Page 56 of 72



employees of New Trane, not by the asbestos claimants. The willingness of Aldrich or Murray to

seek funding and the willingness of New TTC or New Trane willingness to pay asbestos claimants

cannot be assumed. Without monies obtained under the Funding Agreements, each Debtor lacks

the ability to pay its current asbestos claims and future demands.

                  175.   Perhaps Aldrich/Murray and New TTC/New Trane mean exactly what they

say. Perhaps these jointly administered Debtors will negotiate a fair plan that is acceptable to the

claimants. Perhaps New TTC and New Trane will fund that plan, and all of these liabilities will be

funded. It is too early to say.

                  176.   However, at the moment, it appears that the Divisional Mergers had a

material, negative effect on the asbestos claimants’ ability to recover on their claims. Thus, an

action to contest the mergers and the exclusive allocation of all asbestos claims to Aldrich and

Murray appears to be a viable cause. But with the two Debtors in bankruptcy, the next question is,

“who has the standing to assert such claims—individual asbestos claimants or a bankruptcy

trustee?” To answer this question, we must consider the nature of the claims at issue, and the

procedural posture of this case.

    D.      The Prosecution of the Debtors’ Asbestos Claims is Stayed Pursuant to Sections
            362(a)(1) and 362(a)(3) of the Bankruptcy Code.

             i.    362(a)(1)

                  177.   By virtue of the TBOC, Aldrich is liable for Old IRNJ’s asbestos liabilities,

and Murray is liable for Old Trane’s asbestos liabilities, collectively, the Aldrich/Murray Asbestos

Claims.

                  178.   With the bankruptcy filings, the claimants were stayed from prosecuting the

Aldrich/Murray Asbestos Claims against the Debtors pursuant to section 362(a)(1) of the

Bankruptcy Code. Section 362(a)(1) of the Bankruptcy Code prohibits the “commencement or



                                                  56
  Case 20-03041         Doc 308      Filed 08/23/21 Entered 08/23/21 10:38:43                  Desc Main
                                     Document Page 57 of 72



continuation . . . of a judicial . . . proceeding against the debtor that was or could have been

commenced before the commencement of the case under this title, or to recover a claim against

the debtor that arose before the commencement of the case under this title.”235

                179.     As the ACC points out, Section 362(a) “. . . provides only for the automatic

stay of judicial proceedings and enforcement of judgments ‘against the debtor or the property of

the estate.’”236 It does not shield non-debtor codefendants from asbestos lawsuits.237

                180.     However, there are no such codefendants for whom injunctive relief is

sought. The claims that the asbestos claimants seek to prosecute against the Protected Parties were

claims against Old IRNJ and Old Trane, respectively. Old IRNJ and Old Trane are no more, and,

at present, the Debtors are exclusively responsible for the Aldrich/Murray Asbestos Claims.238

                181.     Thus, commencement or continuation of Aldrich/Murray Asbestos Claims

against the Protected Parties would necessarily result in the liquidation and recovery of claims

against the Debtors outside of the bankruptcy case. This is barred by the automatic stay.239

                182.     The automatic stay imposed by section 362(a)(1) also either presently

extends to, or can be extended through this action, to enjoin actions against the Protected Parties,

who share such an identity of interests with the Debtors that the Debtors are, in effect, the real

party defendants.240

                183.     The Fourth Circuit in Robins described the type of situation that would

cause such an identity of interests: “An illustration of such a situation would be a suit against a

third-party who is entitled to absolute indemnity by the debtor on account of any judgment that


235
    11 U.S.C. § 362(a)(1).
236
    Credit Alliance Corp. v. Williams, 851 F.2d 119, 121 (4th Cir. 1988).
237
    Williford v. Armstrong World Industries, Inc., 715 F.2d 124 (4th Cir. 1983).
238
    TBOC § 10.008(a)(4).
239
    See In re Heating Oil Partners, No. 3:08-CV-1976 CSH, 2009 WL 5110838, at *6-7 (D. Conn. Dec. 17, 2009),
aff'd sub nom. In re Heating Oil Partners, LP, 422 F. App'x 15 (2d Cir. 2011).
240
    See Robins, 788 F.2d at 999.



                                                     57
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                       Document Page 58 of 72



might result against them in the case.”241 “To refuse application of the statutory stay in that case

would defeat the very purpose and intent of the statute.”242 This logic applies equally to situations

where third-party litigation raises collateral estoppel and res judicata issues for the debtor.243

                  184.    Both situations described by the Robins court are present here. Litigating

the Aldrich/Murray Asbestos Claims against the Protected Parties would effectively liquidate

claims against the Debtors. Also, they could potentially trigger indemnification rights.244 There is

an even an outside risk that such litigation could bind the Debtors through res judicata and

collateral estoppel, or by creating an evidentiary record that prejudices the Debtors.245 Thus, the

Debtors, or at least one of them, are the real party defendants in any suit seeking to liquidate and

recover on account of an Aldrich/Murray Asbestos Claim, even if directed at a Protected Party,

and section 362(a)(1) applies to stay such actions.

            ii.    362(a)(3)

                  185.    Additionally, any such effort to pursue New TTC and New Trane et. al.

would necessarily involve third parties asserting claims which are now held by one of the two

bankruptcy estates.246 As the preceding analysis of the Texas Merger statutes reflects, in order to

hold the Protected Parties liable for debts allocated under the merger to Aldrich and Murray,

asbestos claimants will be required to assert (as some already have) claims for fraudulent transfer,

successor liability, and/or alter ego arising from the Divisional Merger.


241
    Id.
242
    Id.
243
    See id.
244
    We need not decide today whether the indemnification provisions of the Support Agreements would give rise to
absolute indemnification rights in these cases. As noted, these were not arm’s length agreements, and they were
made in contemplation of bankruptcy filings by the successor entities. Under similar circumstances, at least one
Court has brushed aside such an agreement. Schmoll v. ACandS, Inc., 703 F. Supp. 868, 869 (D. Or. 1988), aff'd,
977 F.2d 499 (9th Cir. 1992). It is sufficient for now to say that if enforceable, under the authorities cited by
Aldrich/Murray, the Support Agreements would give rise to claims against the Aldrich/Murray estates.
245
    Admittedly, this is a lesser concern as historically, Aldrich/Murray have not experienced such legal handicaps.
246
    These cases have been administratively consolidated, but they remain separate bankruptcy estates.



                                                        58
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                       Document Page 59 of 72



                 186.     The law in the Fourth Circuit is that certain theories of recovery through

which claimants seek to liquidate the debtor’s liability on a claim against a non-debtor are property

of the debtor’s estate. These include alter ego and successor liability theories of recovery.247

                 187.     And the same is true of fraudulent transfer actions, the primary relief for an

improper divisive merger under the TBOC. One can split hairs as to whether fraudulent transfer

claims are property of the estate or whether they simply permit avoidance of certain transfers, with

the estate standing in the shoes of creditors.248 For present purposes, the net result is the same.

                 188.     With Aldrich and Murray in bankruptcy, under the Fourth Circuit’s “first

crack” rule, it is the bankruptcy trustee, not individual asbestos claimants, that has standing to

assert fraudulent conveyance claims and claims that share the same underlying focus as

fraudulent conveyance claims.249 “Reserving the [fraudulent conveyance] action for the [Debtor]

maintains the integrity of the bankruptcy proceedings and ensures that individual creditors

cannot hijack the bankruptcy process.”250 And to the extent that the remedial claims are state law

alter ego or successor liability theories, these are claims held under applicable state law by

DBMP’s bankruptcy estate under Section 541.

                 189.     Or as our U.S. District Court has put it, “in the Fourth Circuit the rule is

settled that [section] 362(a)(3) [of the Bankruptcy Code] stays automatically—without a




247
    See, e.g., Steyr-Daimler-Puch of Am. Corp. v. Pappas, 852 F.2d 132, 136 (4th Cir. 1988); In re Anderson &
Strudwick, Inc., No. 14-32679, Adv. Pro. 14-03175, 2015 WL 1651146, at 5 (Bankr. E.D. Va. Apr. 8, 2015); Mitchell
v. Greenberg (In re Creative Entm’t, Inc.), Adv. Pro. No. 00-3114, 2003 Bankr. LEXIS 2468, 28-29 (Bankr. W.D.N.C.
May 28, 2003). Acme Boot Co. v. Tony Lama Interstate Retails Stores, Inc., 1991 WL 39457, 929 F.2d 691 (4th
Cir. 1991), cited by the ACC, is distinguishable, in part because it addresses a successor claim applicable only to
a single creditor, rather than a claim generally available to the debtor’s other creditors.
248
     Contrast In re Midstate Mills, Inc., No. 13-50033, 2015 WL 5475295, at *7 (Bankr. W.D.N.C. Sept. 15, 2015)
with In re Fabian, 458 B.R. 235, 258 (Bankr. D. Md. 2011).
249
     See 11 U.S.C. § 544(b); 11 U.S.C. § 548; Nat’l Am. Ins. Co. v. Ruppert Landscaping Co., Inc., 187 F.3d 439, 441
(4th Cir. 1999).
250
     Ruppert, 187 F.3d at 442.



                                                        59
  Case 20-03041           Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                         Document Page 60 of 72



restraining order—a creditor’s claim against a third-party that the debtor can assert for the benefit

of the estate.”251

                  190.     Thus, the claims which the ACC envisions individual asbestos claimants

pursuing against New TTC and New Trane, et. al. in the tort system for their own benefit are

actually (1) liability claims against Aldrich and Murray by virtue of the TBOC, and (2) remedy

claims which seek to make the Protected Parties, particularly New TTC and New Trane, liable for

those same asbestos liability claims under theories of fraudulent conveyance, alter ego, etc. The

former are claims against the debtor whose liquidation is stayed by Section 362(a)(1). The later

remedial claims are either bankruptcy estate property under Section 541 and/or avoidance claims.

Either way, these claims are subject to the automatic stay under Section 362(a)(3).

                  191.     Additionally, section 362(a)(3) bars plaintiffs from bringing actions against

the Debtors' Insurers on account of Aldrich/Murray Asbestos Claims because the insurance

coverage is also property of the estate.252

      E.     The Summary Judgment Standard and the Automatic Stay

                  192.     Summary judgment is appropriate under Rule 56 of the Federal Rules of

Civil Procedure "when the evidence, viewed in the light most favorable to the party against whom

summary judgment is sought, could not lead a rational fact finder to find for the non-moving party,

and the opposing party does not produce sufficient evidence to demonstrate a genuine, dispositive

issue exists for trial."253 "[I]n order to survive a motion for summary judgment, '[t]he mere


251
    In re Litchfield Co. of S.C. Ltd. P’Ship, 135 B.R. 797, 803 n.4 (W.D.N.C. 1992).
252
    Robins, 788 F.2d at 1001 (agreeing with "the weight of authority" that insurance contracts are property of the
estate and that "[a]ccordingly actions 'related to' the bankruptcy proceedings against the insurer . . . are to be stayed
under section 362(a)(3)"); In re Davis, 730 F.2d 176, 184 (5th Cir. 1984) (agreeing with New York district court that
the debtor's insurance policies were property of the estate and that the "bankruptcy court therefore has authority to
issue a stay order intended to shield the [debtor's] insurers"); In re Johns Manville Corp., 40 B.R. 219, 231
(S.D.N.Y. 1984) ("determin[ing] that Manville's insurance is property of the estate under the Code and that actions
by third parties against the bankrupt's insurers are automatically stayed upon the filing of the petition").
253
    In re Hilbrant, No. 09-30556, 2012 WL 5248615 at *2 (Bankr. W.D.N.C. Oct. 24, 2012).



                                                           60
  Case 20-03041          Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                        Document Page 61 of 72



existence of a scintilla of evidence in support of the [non-movant's] position will be insufficient;

there must be evidence on which the jury could reasonably find for the[non-movant].'"254

                  193.     Here the salient facts are not in dispute: the mergers, the allocations of

liability, the bankruptcy filings. The only disputes are legal in nature, of what consequences flow

from those actions. Those facts lead to the legal conclusion that the actions against the Protected

Parties to Recover Aldrich/Murray Asbestos Claims are stayed by Section 362 of the Bankruptcy

Code. For the reasons just stated, it is appropriate to grant the Debtors’ motion for partial summary

judgment.255

      F.     Prosecution of Aldrich and Murray Asbestos Claims in the Tort System will
             Interfere with the Debtors’ Reorganizations, and the Debtors have Otherwise
             Satisfied the Four-Prong Test for Maintaining the Preliminary Injunction.

                  194.     Having determined that (1) the Asbestos Claims which the Defendants seek

to assert against New TTC and New Trane and the Protected Parties are in the first instance claims

against the Debtor, and (2) the legal mechanisms to challenge the 2020 Corporate Restructuring

so as to make the Protected Parties liable for the asbestos claims are either estate property and/or

claims for which the Estate is given the “first crack” to assert under controlling Circuit authority,

we might end there. As the FCR has observed, in seeking a ruling that the assertion of the

Aldrich/Murray Asbestos Claims outside of bankruptcy violates the stay and simultaneously

asking for a preliminary injunction to prevent the assertion of the same claims, the Debtors have

taken a “belt and suspenders” approach.256 However, out of an abundance of caution, we will also



254
    Catawba Indian Tribe of S.C. v. City of North Myrtle Beach, No. 99-2177,2000 WL 770141 at *3 (4th Cir. June
15, 2000) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (brackets by the Fourth Circuit)).
255
    In DBMP, we considered a request by the ACC and FCR for relief from stay to pursue all these claims and those
against the Debtor in the tort system. That motion was denied. [Adv. Pro. No. 20-03004, Dkt. 344]. While no lift
stay motion has been filed in this case, the rationale of that ruling would apply with equal force in this case. To
release all claims from the stay and to permit them to be pursued individually in the tort system would create bedlam
and foreclose any reorganization effort by the Debtors.
256
    FCR’s Reply [Adv. Pro. Dkt. 187].



                                                         61
  Case 20-03041          Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                        Document Page 62 of 72



consider the propriety of continued injunctive relief pending a resolution of this Chapter 11 Case

if the stay were not sufficient to prevent the prosecution of these claims as against the Protected

Parties.

      G.     The Preliminary Injunction Standard

                  195.     Preliminary injunctions are “extraordinary remedies involving the exercise

of very far-reaching power to be granted only sparingly and in limited circumstances.”257 In each

case, courts “must balance the competing claims of injury and must consider the effect on each

party of the granting or withholding of the requested relief.”258

                  196.     To obtain the requested preliminary injunction, the Debtors are required to

make “a clear showing” “[1] that [they are] likely to succeed on the merits, [2] that [they are] likely

to suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips

in [the Debtors’] favor, and [4] that an injunction is in the public interest.”259

                  197.     Congress intended that standard apply to § 105(a) preliminary

injunctions.260 Indeed, the Fourth Circuit has employed the traditional standard when reviewing

an injunction staying actions against non-debtors under § 105(a).261

                  198.     "[T]he Fourth Circuit has made very clear that the critical, if not decisive,

issue over whether injunctive relief should be granted is whether and to what extent the non-debtor

litigation interferes with the debtors' reorganization efforts."262




257
    Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).
258
    Id. at 24.
259
    Id. at 20 (emphasis added).
260
    In re Excel Innovations, Inc., 502 F.3d 1086, 1094-95 (9th Cir. 2007) (citing S. REP. NO. 95-989, at 51 (1978),
as reprinted in 1978 U.S.C.C.A.N. 5787, 5836-37 and H.R. REP. NO. 95-595, at 342, as reprinted in 1978
U.S.C.C.A.N.
261
    Piccinin, 788 F.2d at 1003-09.
262
    In re Brier Creek Corp. Ctr. Assocs. Ltd., 486 B.R. 681, 694 (Bankr. E.D.N.C. 2013) (citing Piccinin, 788 F.2d
994, 1003-09 (4th Cir. 1986); Kreisler v. Goldberg (In re Kreisler), 478 F.3d 209, 215 (4th Cir. 2007)).



                                                         62
  Case 20-03041            Doc 308      Filed 08/23/21 Entered 08/23/21 10:38:43                       Desc Main
                                        Document Page 63 of 72



                    199.   The Debtors have demonstrated that continued litigation of Aldrich/Murray

Asbestos Claims against Protected Parties in the tort system, even as the Debtors attempt to address

and resolve the same claims in the Chapter 11 Cases, would greatly interfere with the Debtors'

reorganization efforts. In fact, it would almost certainly end them.

               i.    Likelihood of a Successful Reorganization

                    200.   In bankruptcy proceedings, "success on the merits is to be evaluated in

terms of the likelihood of a successful reorganization."263 Courts also consistently recognize that

satisfying this factor does not present a high bar.264 In the typical chapter 11 case, it can be satisfied

where the debtor has demonstrated the financial ability to carry out a reorganization and efforts to

negotiate with parties in interest.265

                    201.   Aldrich and Murray have repeatedly stressed that they seek to resolve their

Asbestos Claims “finally and fairly”266 through the establishment of a Section 524(g) trust. And

as these Debtors seek to treat both present asbestos claims and future demands, and to afford

permanent injunctive relief to the Protected Parties, nothing less than a Section 524(g) plan and

injunction will do. This being so, in these two cases we believe the evaluation must necessarily

focus on the likelihood of a successful reorganization which includes Section 524(g) relief.

                    202.   The ACC argues that Aldrich and Murray have failed to demonstrate such

a likelihood. First, there has been no progress toward achieving a 524(g) plan—no filed plan, draft

or even a term sheet. Second, Aldrich and Murray have not obtained funding commitments to the

potential Section 524(g) trust from the “Protected Parties”—i.e., those that would benefit from a



263
    Bestwall, 606 B.R. at 254.
264
    Id.
265
    See Chicora Life Ctr., LC v. UCF 1 Trust 1 (In re Chicora Life Center LC), 553 B.R. 61, 66 (Bankr. D.S.C.
2016); Litchfield Co. of S.C. Ltd. P'ship v. Anchor Bank (In re Litchfield Co. of S.C. Ltd. P'ship), 135 B.R. 797, 807
(W.D.N.C. 1992).
266
    Adv. Pro. Dkt. 2 at p. 3.



                                                          63
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                      Desc Main
                                       Document Page 64 of 72



preliminary injunction. Third, a successful reorganization under § 524(g) is dependent on

overwhelming creditor support. Confirmation of a § 524(g) plan requires a supermajority of

assenting current asbestos claimants.267 Given all that has transpired, the ACC confidently predicts

the Debtors will be unable to gain that creditor support. Fourth, the Funding Agreements may not

provide a secure and stable source of capital for the Debtors. The terms of the Funding Agreements

themselves indicate that they cannot serve as post-effective date “evergreen” sources of funding

that § 524(g) contemplates.268 Fifth, the ACC suggests that the Distributors of Old IRNJ and Old

Trane’s products do not fall within Section 524(g)’s four enumerated categories of derivative

liability.269 As these parties are not entitled to permanent injunctive protection, the ACC says they

should not receive preliminary relief either.270

                 203.     The ability of these Debtors to successfully reorganize under chapter 11

with a Section 524 trust and injunction is far from certain. Nevertheless, it is within the scope of

“likelihood.” Assuming that agreement can be reached on the terms of a Section 524(g) plan and

trust, by virtue of their present assets and with contributions from New TTC/New Trane, two

corporations with significant financial resources, and perhaps from other protected parties, it

would appear that these Debtors could appropriately fund a section 524(g) trust and to pay the

administrative costs of the Chapter 11 Case.

                 204.     Admittedly, there have yet to be meaningful settlement negotiations

between the Debtors and the ACC or plan formulation actions in the case. However, here that

does not demonstrate an inability to reorganize, for two reasons. First, injunctions of this kind are




267
    See 11 U.S.C. § 524(g)(2)(ii)(IV)(b) (requiring 75% acceptance of voting asbestos creditors).
268
    In re Combustion Eng’g, Inc., 391 F.3d 190, 248 (3d Cir. 2004), as amended Feb. 23, 2005.
269
    See 11 U.S.C. § 524(g)(4)(A)(ii)(I)-(IV)).
270
    See DeBeers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945) (courts should not grant a
preliminary injunction when such injunction is not “of the same character as that which may be granted finally”).



                                                         64
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                       Document Page 65 of 72



entered at the outset of the chapter 11 case necessarily when no plan or negotiations have occurred.

Rather, the requested injunction is necessary to provide the Debtor with an opportunity to negotiate

and formulate a plan that can then be confirmed. Thus, bankruptcy courts routinely grant

preliminary injunctions before plans of reorganization have been filed.

                 205.     Here, we are admittedly a year into the case. Still, the fact that plan

negotiations and plan formulation have not begun is not due to lassitude. Rather, from the first day

hearings, the asbestos claimants have decried this case filing as a massive fraud and have

passionately urged this Court to deny injunctive relief to the Protected Parties.

                 206.     Given this, upon securing the appointment of the estate fiduciaries and

professionals to represent the asbestos claimants, resolution of the Preliminary Injunction was

made the first order of business. No one then envisioned that it would take a year and tens of

millions of dollars of professional’s fees to reach a hearing. But the fact remains: this Injunction

was given priority. Other case activities like plan negotiations have been deferred.

                 207.     The Debtors have initiated negotiations with the FCR, and have on several

occasions, voiced their willingness to engage with the ACC as well, toward a consensual resolution

of this case. Obviously, the prepetition transactions which Old IRNJ, Old Trane, Aldrich and

Murray have undertaken have poisoned the well, at least for the moment. Nevertheless, the offer

has been made.

                 208.     Aldrich and Murray have also attempted to move forward into other case

matters, such as Personal Injury Questionnaires and bar dates, only to have the ACC argue—and

this Court to direct—that the Preliminary Injunction hearing should come first.271 Thus, Aldrich


271
   See Joint Motion of the Debtors and the Future Claimants' Representative for an Order (I) Establishing a Bar Date
for Certain Known Asbestos Claims, (II) Approving Proof of Claim Form, (III) Approving Personal Injury
Questionnaire, (IV) Approving Notice to Claimants, and (V) Granting Related Relief [Dkt. No. 471]; ACC Motion to
Continue/Reschedule Hearing [Dkt. No. 493].



                                                        65
  Case 20-03041          Doc 308        Filed 08/23/21 Entered 08/23/21 10:38:43                     Desc Main
                                        Document Page 66 of 72



and Murray cannot be faulted for a lack of diligence; nor is the lack of a plan or plan negotiations

with the ACC indicative of an inability to reorganize.

                  209.     Second, and as to the ACC’s prediction that the asbestos claimants will

never agree to a Plan, it is simply too early to tell.272 Multiple contentious asbestos bankruptcy

cases have resulted in confirmed section 524(g) plans, including plans with a channeling injunction

protecting third parties.

                  210.     Having sat on two other hotly contested and apparently irreconcilable

asbestos bankruptcy cases that wound up with consensual plans as between these same

constituencies (Garlock Sealing and Kaiser Gypsum) and many of the same attorneys, this Court

is unable to conclude that our parties cannot reach an agreement, as well. To find otherwise would

be to prejudge the outcome of the Chapter 11 Case at its outset. Almost forty years of bankruptcy

experience has impressed upon this Court that such prognostications cannot be accurately made in

the early stages of the case.

                  211.     Similarly, it is simply too early in the case to determine whether any

particular Protected Party is, or is not, eligible for section 524(g) relief. That determination will

be made based on the facts presented at confirmation. If the Protected Parties are not so entitled,

such relief will not be afforded to them. The current dispute after all concerns a preliminary, not

a permanent, injunction. And the entire point of a preliminary injunction in a chapter 11 case is to




272
   See supra ¶ 131; In re Purdue Pharm. L.P., 619 B.R. 38, 58 (S.D.N.Y. 2020) (affirming section 105 injunction
enjoining mass tort claims against non-debtors, noting "Appellants cannot say that a reorganization is unlikely simply
because they intend to object to the plan as presently constituted"); In re Caesars Entertainment Operating Co., Inc.,
561 B.R. 441, 452 (Bankr. N.D. Ill. 2016) (granting preliminary injunction notwithstanding creditors' argument that
proposed restructuring support agreement "cannot serve as the basis for a successful reorganization," noting
"[w]hatever merit the guaranty creditors' criticisms of the [restructuring support agreement] may have, they do not
suggest a successful reorganization is less than likely. . .Objections to the specifics of the [restructuring support
agreement]. . . prove that the parties have disagreements about the [restructuring support agreement], not that a
resolution of those disagreements is out of the question").



                                                         66
  Case 20-03041             Doc 308     Filed 08/23/21 Entered 08/23/21 10:38:43                      Desc Main
                                        Document Page 67 of 72



afford the parties to sort out the finer points of the case and if necessary for the Court to rule on

the close calls.

                     212.   Finally, the Court rejects the ACC's argument that "[t]he Debtors also

cannot demonstrate a substantial likelihood of confirmation given that the [2020] Corporate

Restructuring bears the hallmarks of a fraudulent transfer."273 As a threshold matter, the ACC has

not sought Court approval to file any action. Moreover, many successful asbestos bankruptcies

have involved fraudulent transfer allegations.274 Each of these cases ended in confirmed section

524(g) plans and each granted the same type of section 105 injunction sought by the Debtors.275

               ii.     Irreparable Harm to the Debtors’ Estates and Reorganization Efforts

                     213.   As stated above, "the critical, if not decisive, issue" in determining whether

to enjoin litigation against non-debtors is whether the litigation would, absent an injunction,

"interfere[] with the debtors' reorganization efforts."276 The Debtors' Estates and reorganization

efforts in these cases will be irreparably harmed unless the injunction is maintained.



273
    ACC Obj. at 32.
274
    See Lippe v. Bairnco Corp., 225 B.R. 846, 849-50 (S.D.N.Y. 1998), on reargument in part, 229 B.R. 598
(S.D.N.Y. 1999), aff'd, 99 F. App'x 274 (2d Cir. 2004); In re Babcock & Wilcox Co., 274 B.R. 230, 234 (Bankr.
E.D. La. 2002); First Am. Discl. Stmt. for Second Am. Joint Plan of G-I Holdings Inc. and ACI Inc. Pursuant to Ch.
11 of the U.S. Bankr. Code at 35 (Erens Decl., Ex. 3); Sealed Air Corp. 2011 Form 10-K at 16-17 (Erens Decl., Ex.
4); In re Combustion Eng'g, Inc., 295 B.R. 459, 470-71 (Bankr. D. Del. 2003), subsequently vacated sub nom, In re
Combustion Eng'g, Inc., 391 F.3d 190 (3d Cir. 2004), as amended (Feb. 23, 2005); In re Specialty Prods. Holding
Corp., No. 10-11780 [Dkt. 1799] (Bankr. D. Del. Nov. 14, 2011) (Erens Decl., Ex. 5); In re Garlock Sealing Techs,
LLC, No. 10-31607 [Dkt. 2150] (Bankr. W.D.N.C. Apr. 30, 2012) (Erens Decl., Ex. 6); In re Kaiser Gypsum Co.,
Inc., No. 16-31602 [Dkt. 1009] (Bankr. W.D.N.C. June 8, 2018). Notably, the claimant representatives also
commenced investigating fraudulent transfer allegations in Paddock, which now is proceeding toward a consensual
plan. In re Paddock Enters., LLC, No. 20-10028 [Dkts. 160, 164] (Bankr. D. Del. Mar. 11, 2020) (noting ACC and
FCR in Paddock have commenced investigation into restructuring, which allegedly "bears the hallmarks of a
textbook fraudulent transfer") (Erens Decl., Exs. 7, 8); Debtors' Ex. 79.
275
    See Mot. at 23 (citations to preliminary injunctions issued in Babcock & Wilcox, G-I Holdings, W.R. Grace,
Combustion Engineering, Specialty Products, Garlock, and Kaiser Gypsum); In re Keene Corp., 164 B.R. 844, 846-
48 (Bankr. S.D.N.Y. 1994) (staying successor liability, alter ego, and fraudulent conveyance claims against non-
debtor corporate defendant affiliates and directors and officers concerning prepetition spinoff transactions).
276
    Brier Creek, 486 B.R. at 694; Kreisler, 478 F.3d at 215 (section 105(a) injunction is appropriate if third-party
action would "put detrimental pressure on [the debtors'] reorganization effort"); Robins, 788 F.2d at 1003 (injunction
is appropriate when third-party litigation "would adversely or detrimentally influence and pressure the debtor
through the third party") (internal citation omitted).



                                                         67
  Case 20-03041         Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                   Desc Main
                                      Document Page 68 of 72



                 214.     The Aldrich/Murray Asbestos Claims asserted to this point in the tort

system, and those that are likely to follow, seek to recover on account of the same liabilities that

the Debtors seek to resolve through reorganization in bankruptcy. As previously described,

prosecution of those same claims outside of this case would almost certainly end the Debtors’

reorganization efforts.

                 215.     Moreover, the only way to make third parties liable for these claims would

be for such plaintiffs to assert remedial causes of action like alter ego and successor liability as

well as fraudulent conveyance claims which are either estate property or for which the first crack

is afforded to the bankruptcy estate. And the litigation of Aldrich/Murray Asbestos Claims in the

tort system while the Chapter 11 Case remains pending would undermine the purposes of chapter

11 and section 524(g) to resolve all such current and future claims in a fair and equitable manner

through a chapter 11 plan.277

                 216.     This is not a mere assumption. Following the 2020 Corporate Restructuring,

claimants filed approximately 150 new asbestos cases seeking to pursue Aldrich/Murray Asbestos

Claims against one or more Protected Parties.278 The same pattern played out in the DBMP case

under nearly identical circumstances.279 Pursuit of even a small fraction of the 50,000 active

cases (of almost 90,000 total claims) that the Debtors faced as of the Petition Date, would

impose unsustainable burdens upon the Debtors’ reorganization effort, would undermine the

purposes of the Chapter 11 Cases. It would also create bedlam as these claims would be pursued

in multiple courts even as the parties attempt to negotiate their resolutions in this Court.




277
    The Debtor also argues that this would also divert the Debtors’ officers from their duties, but this is not a
compelling argument. These Debtors were designed not to have any employees but to borrow them. If the Debtors’
employees are too few, New TTC has but to second others to the cause.
278
    See supra ¶ 122.
279
    See DBMP Findings of Fact and Conclusions of Law Regarding Order [Case No. 20-30080, Dkt. No. 972, ¶ 268].



                                                       68
 Case 20-03041         Doc 308    Filed 08/23/21 Entered 08/23/21 10:38:43              Desc Main
                                  Document Page 69 of 72



                217.   The parties also argue at length as to whether permitting Aldrich/Murray

Asbestos Claims to proceed against the Protected Parties would fix and liquidate contingent

indemnification claims against the Debtors and whether under preclusion principles, the Debtors

might be bound by such determinations. Because we have concluded that permitting such actions

in the tort system would necessarily involve (1) determining claims against the Debtors and (2)

exercising control over estate property, we need not address these additional arguments.

Irreparable harm has already been established.

                218.   If there is to be a Chapter 11 Case, there can be no dispute that the

preliminary injunction is necessary.

             iii.   Balance of the Harms

                219.   The demonstrated irreparable harm to the Debtors that would occur were

the preliminary injunction lifted substantially outweighs any prejudice to the Defendants. Suffice

it to say, the harm to asbestos claimants largely appears to be a delay in recovering what for most

will be a small portion of their overall damages.

                220.   The ACC again argues that the 2020 Corporate Restructuring undermined

the legal recourse available to asbestos claimants, and has the characteristics of a fraudulent

transfer, such as “badges of fraud.” The ACC suggests that these potentially fraudulent actions of

Old IRNJ and Old Trane tip the equitable balance against granting the preliminary injunction.

                221.   As noted above in Section III(C), there is reason to question the propriety

of the 2020 Corporate Restructuring and the Divisional Merger. It is because of this prospect—

that there may have been a colossal general injury worked upon the asbestos claimants—that

redress must be sought in the bankruptcy case on behalf of all claimants—not piecemeal by a

thousand individual plaintiffs for their personal benefit, in a hundred different courts.




                                                 69
  Case 20-03041          Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                    Desc Main
                                       Document Page 70 of 72



                 222.     While the ACC suggests that New TTC and New Trane are being

improperly rewarded with a preliminary injunction for their predecessors’ misconduct, should a

trustee (or the Representatives) assert those claims for the benefit of all asbestos claimants, then

this injunction is not a reward. It is a marshaling of those claims and those responsible into a

single forum, where the injuries might be addressed for the benefit of all asbestos claimants.

This would seem to be a superior result for such creditors as opposed to forcing each to bring,

and finance, the same litigation separately. From a judicial economy perspective, it is a far

superior procedure.

                 223.     In sum, the potential delays occasioned by the stay and injunction are

outweighed by the greater harms that would arise otherwise—the almost certain termination of

the Debtors’ reorganization effort and a pell-mell race to the courthouses.

              iv.    Public Interest

                 224.     Courts have consistently affirmed the public's interest in a successful

reorganization, which interest may be at its greatest in mass-tort bankruptcies.280 This Court

agrees.

                 225.     Aldrich and Murray’s successful reorganization also would promote

Congress’s particular goal in section 524(g) by establishing an asbestos trust that would efficiently

and equitably resolve tens of thousands of asbestos claims. A section 524(g) trust “will provide all

claimants—including future claimants who have yet to institute litigation—with an efficient means

through which to equitably resolve their claims.”281




280
    See U.S. v. Whiting Pools, Inc., 462 U.S. 198, 204 (1983); Robins, 788 F.2d at 1008; W.R. Grace & Co., 386 B.R.
at 36.
281
    Bestwall, 606 B.R. at 257; see also Bates Report ¶ 10.



                                                        70
  Case 20-03041             Doc 308       Filed 08/23/21 Entered 08/23/21 10:38:43                      Desc Main
                                          Document Page 71 of 72



                    226.     There is, of course, no public policy interest in aiding a fraud on creditors—

if that is what the 2020 Corporate Restructuring and Divisional Merger turn out to be. But again,

this is a preliminary injunction, implemented so that the proper inquiry can be made. Or as Judge

Beyer put it in Bestwall, this preliminary injunction is necessary to protect the Debtors during their

efforts to reorganize, but it will not “allow any party to escape any asbestos related liabilities,” and

a permanent channeling injunction will only be granted in connection with a confirmed plan of

reorganization that meets the requirements of section 524(g).282

                    227.     It is far from clear that granting the preliminary injunction will result in the

parade of horribles that the ACC suggests. If Aldrich/Murray and New TTC/New Trane are true

to their word, if they are committed to providing “full and fair” resolution of these asbestos

liabilities, the parties may reach an accord. If not, safeguards and creditor protections remain

available to the asbestos claimants in this bankruptcy case, including state and federal fraudulent

transfer law (which applies to Texas divisional mergers), the ability to dismiss a bankruptcy case

if circumstances warrant, and the plan confirmation requirements under the Bankruptcy Code

(especially, including the legal requirements for obtaining a channeling injunction under section

524(g). None of those protections is affected by the grant of the preliminary injunction.

                    228.     Again, continued litigation of Aldrich/Murray Asbestos Claims against

Protected Parties in the tort system while the Debtors attempt to address and resolve those same

claims in this Chapter 11 Case would undoubtedly interfere with, and almost surely would end,

the Debtors’ reorganization cases. With thousands of claims and proceedings spread out across the

country, it would be all but impossible to negotiate or confirm a Section 524(g), or any other, plan.




282
      In re Bestwall LLC, Adv. Pro. No. 17-03105, slip op. at 5 [Adv. Pro. Dkt. 190] (Jan. 31, 2020).



                                                           71
 Case 20-03041        Doc 308     Filed 08/23/21 Entered 08/23/21 10:38:43             Desc Main
                                  Document Page 72 of 72



               229.    Thus, while this Court has concerns about the propriety of what Old IRNJ

and Old Trane wrought through the 2020 Corporate Restructuring and Divisional Merger,

controlling law and the present realities require that the Preliminary Injunction be maintained while

this reorganization case proceeds. The Preliminary Injunction will be GRANTED.



Signed: August 20, 2021
/s/ J. Craig Whitley
J. Craig Whitley
United States Bankruptcy Judge for the Western District of North Carolina




                                                 72
